Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 1 of 127 Page ID #:775




                      EXHIBIT 1
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 2 of 127 Page ID #:776

                                                     Search Results

                                                                                           Date:        11/20/2018
                                                                                           Order #:     67421261
  JARED LOUZON                                                                             Customer #: 36927
  Lazarus & Lazarus, P.C.                                                                  Reference 1: Interworks
  240 Madison Avenue, 8th Floor                                                                         Unlimited, Inc.
  New York, NY 10016                                                                       Reference 2: --


  Target Name: Interworks          Unlimited, Inc.


  Jurisdiction: Secretary      of State, California


           Search Type: UCC Lien                                                                  Searched Through: 11/12/2018
           Results:        See Attached Certified Search with 16 Copies Attached                  Searched: 5 Years




  NANCY WIFORD                                   This report contains information compiled from sources which CT Lien Solutions considers
  Columbus Team 6                                reliable but does not control. The information provided is not a certified record of the
  4400 Easton Commons Way                        applicable jurisdiction unless otherwise indicated. CT Lien Solutions does not (i) warrant or
  Suite 125                                      guarantee the accuracy, completion or timeliness of the information provided or (ii) accept
  Columbus, OH 43219                             any liability for delays, errors or omissions in the information provided. CT Lien Solutions is
  (800) 713-0728 EXT:3546                        not an insurer with regard to this information or these services. Under no circumstances
  nancy.wiford@wolterskluwer.com                 shall CT Lien Solutions be liable for any loss of underlying collateral or loss (or decreased
                                                 priority) of security interest in connection with this information or these services. Any
                                                 categorization of search results is provided for convenience only and is not to be
                                                 construed as a legal opinion concerning the status of filings.




  EXHIBIT 1                                                                                                                                  1
                                                             1 of 1
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 3 of 127 Page ID #:777




  EXHIBIT 1                                                                  2
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 4 of 127 Page ID #:778




  EXHIBIT 1                                                                  3
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 5 of 127 Page ID #:779




  EXHIBIT 1                                                                  4
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 6 of 127 Page ID #:780




  EXHIBIT 1                                                                  5
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 7 of 127 Page ID #:781




  EXHIBIT 1                                                                  6
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 8 of 127 Page ID #:782




  EXHIBIT 1                                                                  7
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 9 of 127 Page ID #:783




  EXHIBIT 1                                                                  8
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 10 of 127 Page ID
                                   #:784




EXHIBIT 1                                                                  9
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 11 of 127 Page ID
                                   #:785




EXHIBIT 1                                                                 10
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 12 of 127 Page ID
                                   #:786




EXHIBIT 1                                                                 11
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 13 of 127 Page ID
                                   #:787




EXHIBIT 1                                                                 12
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 14 of 127 Page ID
                                   #:788




EXHIBIT 1                                                                 13
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 15 of 127 Page ID
                                   #:789




EXHIBIT 1                                                                 14
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 16 of 127 Page ID
                                   #:790




EXHIBIT 1                                                                 15
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 17 of 127 Page ID
                                   #:791




EXHIBIT 1                                                                 16
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 18 of 127 Page ID
                                   #:792




EXHIBIT 1                                                                 17
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 19 of 127 Page ID
                                   #:793




EXHIBIT 1                                                                 18
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 20 of 127 Page ID
                                   #:794




EXHIBIT 1                                                                 19
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 21 of 127 Page ID
                                   #:795




EXHIBIT 1                                                                 20
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 22 of 127 Page ID
                                   #:796




EXHIBIT 1                                                                 21
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 23 of 127 Page ID
                                   #:797
                                                   Search Results


                                                                                        Date:        11/20/2018
                                                                                        Order #:     67421261
JARED LOUZON                                                                            Customer #: 36927
Lazarus & Lazarus, P.C.                                                                 Reference 1: Interworks
240 Madison Avenue, 8th Floor                                                                        Unlimited, Inc.
New York, NY 10016                                                                      Reference 2: --


Target Name: Interworks          Unlimited, Inc.


Jurisdiction: Department         of State, New York


         Search Type: UCC Lien                                                                 Searched Through: 11/13/2018
         Results:        No Records Found /See Attached Certified Search                       Searched: 5 Years




NANCY WIFORD                                  This report contains information compiled from sources which CT Lien Solutions considers
Columbus Team 6                               reliable but does not control. The information provided is not a certified record of the
4400 Easton Commons Way                       applicable jurisdiction unless otherwise indicated. CT Lien Solutions does not (i) warrant or
Suite 125                                     guarantee the accuracy, completion or timeliness of the information provided or (ii) accept
Columbus, OH 43219                            any liability for delays, errors or omissions in the information provided. CT Lien Solutions is
(800) 713-0728 EXT:3546                       not an insurer with regard to this information or these services. Under no circumstances
nancy.wiford@wolterskluwer.com                shall CT Lien Solutions be liable for any loss of underlying collateral or loss (or decreased
                                              priority) of security interest in connection with this information or these services. Any
                                              categorization of search results is provided for convenience only and is not to be
                                              construed as a legal opinion concerning the status of filings.




EXHIBIT 1                                                                                                                               22
                                                          1 of 1
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 24 of 127 Page ID
                                   #:798




EXHIBIT 1                                                                 23
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 25 of 127 Page ID
                                   #:799




EXHIBIT 1                                                                 24
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 26 of 127 Page ID
                                   #:800




                    EXHIBIT 2
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 27 of 127 Page ID
                                   #:801




EXHIBIT 2                                                                      25
                                                     Bibby_Interworks_000003
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 28 of 127 Page ID
                                   #:802




EXHIBIT 2                                                                      26
                                                     Bibby_Interworks_000004
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 29 of 127 Page ID
                                   #:803




EXHIBIT 2                                                                      27
                                                     Bibby_Interworks_000005
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 30 of 127 Page ID
                                   #:804




EXHIBIT 2                                                                      28
                                                     Bibby_Interworks_000006
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 31 of 127 Page ID
                                   #:805




EXHIBIT 2                                                                      29
                                                     Bibby_Interworks_000007
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 32 of 127 Page ID
                                   #:806




EXHIBIT 2                                                                      30
                                                     Bibby_Interworks_000008
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 33 of 127 Page ID
                                   #:807




EXHIBIT 2                                                                      31
                                                     Bibby_Interworks_000009
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 34 of 127 Page ID
                                   #:808




EXHIBIT 2                                                                      32
                                                     Bibby_Interworks_000010
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 35 of 127 Page ID
                                   #:809




EXHIBIT 2                                                                      33
                                                     Bibby_Interworks_000011
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 36 of 127 Page ID
                                   #:810




EXHIBIT 2                                                                      34
                                                     Bibby_Interworks_000012
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 37 of 127 Page ID
                                   #:811




EXHIBIT 2                                                                      35
                                                     Bibby_Interworks_000013
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 38 of 127 Page ID
                                   #:812




EXHIBIT 2                                                                      36
                                                     Bibby_Interworks_000014
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 39 of 127 Page ID
                                   #:813




EXHIBIT 2                                                                      37
                                                     Bibby_Interworks_000015
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 40 of 127 Page ID
                                   #:814




EXHIBIT 2                                                                      38
                                                     Bibby_Interworks_000016
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 41 of 127 Page ID
                                   #:815




EXHIBIT 2                                                                      39
                                                     Bibby_Interworks_000017
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 42 of 127 Page ID
                                   #:816




EXHIBIT 2                                                                      40
                                                     Bibby_Interworks_000018
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 43 of 127 Page ID
                                   #:817




EXHIBIT 2                                                                      41
                                                     Bibby_Interworks_000019
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 44 of 127 Page ID
                                   #:818




EXHIBIT 2                                                                      42
                                                     Bibby_Interworks_000020
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 45 of 127 Page ID
                                   #:819




EXHIBIT 2                                                                      43
                                                     Bibby_Interworks_000021
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 46 of 127 Page ID
                                   #:820




EXHIBIT 2                                                                      44
                                                     Bibby_Interworks_000022
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 47 of 127 Page ID
                                   #:821




EXHIBIT 2                                                                      45
                                                     Bibby_Interworks_000023
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 48 of 127 Page ID
                                   #:822




                    EXHIBIT 3
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 49 of 127 Page ID
                                   #:823




EXHIBIT 3                                                                46
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 50 of 127 Page ID
                                   #:824




EXHIBIT 3                                                                47
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 51 of 127 Page ID
                                   #:825




EXHIBIT 3                                                                48
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 52 of 127 Page ID
                                   #:826




EXHIBIT 3                                                                49
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 53 of 127 Page ID
                                   #:827




                    EXHIBIT 4
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 54 of 127 Page ID
                                   #:828




EXHIBIT 4                                                                50
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 55 of 127 Page ID
                                   #:829




EXHIBIT 4                                                                51
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 56 of 127 Page ID
                                   #:830




EXHIBIT 4                                                                52
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 57 of 127 Page ID
                                   #:831




EXHIBIT 4                                                                53
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 58 of 127 Page ID
                                   #:832




EXHIBIT 4                                                                54
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 59 of 127 Page ID
                                   #:833




EXHIBIT 4                                                                55
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 60 of 127 Page ID
                                   #:834




EXHIBIT 4                                                                56
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 61 of 127 Page ID
                                   #:835




EXHIBIT 4                                                                57
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 62 of 127 Page ID
                                   #:836




EXHIBIT 4                                                                58
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 63 of 127 Page ID
                                   #:837




EXHIBIT 4                                                                59
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 64 of 127 Page ID
                                   #:838




EXHIBIT 4                                                                60
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 65 of 127 Page ID
                                   #:839




                    EXHIBIT 5
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 66 of 127 Page ID
                                   #:840




EXHIBIT 5                                                                61
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 67 of 127 Page ID
                                   #:841




EXHIBIT 5                                                                62
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 68 of 127 Page ID
                                   #:842




                    EXHIBIT 6
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 69 of 127 Page ID
                                   #:843

                         THE RUBIN LAW FIRM, PLLC
                                    11 Broadway, Suite 814
                                  New York, New York 10004
                                       T. 212.804.7012
                                        F. 212.804.7013

                                          July 10, 2016


VIA MAIL
Digital Gadgets, LLC
Attention: Accounting/Legal Department(s)
21 Engelhard Drive
Momoe Township, NJ 08831


       Re:     Interworks Unlimited, Inc. d/b/a Interworks Unlimited/ Amazing Stuff Shop
               and Michael Kidal,arn and Eric Lu.
               Fed Tax Id. XX-XXXXXXX

Dear Sir/Madam:

          I am counsel to Cash Capital Group, LLC and am writing regarding the Agreement
between Interworks Unlimited, Inc. d/b/a lntenvorks Unlimited/ Amazing Stuff Shop and
Michael Kidakarn and Eric Lu, Fed Tax ld. XX-XXXXXXX ("Merchant") and Cash Capital
Group, LLC (the "Agreement"). Cash Capital Group, LLC ("CCG") and Merchant have entered
into that certain Merchant Agreement, dated January 12, 2017 (the "Merchant Agreement"), a
copy of which is enclosed with this letter. Pursuant to the language ofthe Merchant Agreement,
the Merchant has sold, assigned and transferred to CCG a certain percentage of its future
receivables.

        The Merchant is in default under the terms of the Agreement due to a change in its
financial institution and/or depositing account(s) without the prior written consent of CCG (the
"Event of Default"). The balan~e currently due and owing to CCG pursuant to the Merchant
Agreement is $424,730.09 plus interest from June 30,2017.

The terms of the Agreement: (i) permits CCG to notify Digital Gadgets, LLC of the sale of
receivables and to direct Digital Gadgets, LLC to make payment directly to CCG of all or any
portion of the amounts received by Digital Gadgets, LLC and (ii) irrevocably appoints CCG as
the Merchant's agent and attorney-in-fact with full authority to take any action or execute any
instrument or document and to settle all obligations due to CCG, including collecting money and
directing third parties to make payment to CCG in satisfaction of the amounts owed under the
Merchant Agreement.

Notwithstanding any prior instructions to Digital Gadgets, LLC, unless and until Digital
Gadgets, LLC receives written instructions from The Rubin Law Firm c/o CPN to the contrary in




EXHIBIT
25502U..J. .t 6                                                                               63
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 70 of 127 Page ID
                                   #:844



accordance with the terms hereof, effective immediately, Digital Gadgets, LLC is hereby
irrevocably authorized and directed by The Rubin Law Firm c/o CCG (acting as Merchant's
attorney-in-fact) to hold in trust all funds that would otherwise be paid to Merchant, as and when
payment thereof is required by the Agreement, until further direction is provided by The Rubin
Law Firm c/o CCG regarding the proper disbursement of such funds.

        This notice is given to you pursuant to Section 9-406 of the Uniform Commercial Code.
In order to avoid paying twice, please make payment to CCG, since payment to the Merchant
will not discharge the obligation to make payment to ceo pursuant to this notice.

        Please confirm, in writing, your agreement to send or transfer, or cause to be sent or
transferred, all such amounts immediately upon receipt of this letter. Please feel free to contact
me at 3-+7-51-l-8929 or via email at kchrispin@rubinlaw.legal with any questions regarding this
letter.

                                            Sincerely,

                                    The Rubin Law Firm, PLLC



                              By:    ~-=--
                                      Kishanti Chrispin, Paralegal

                                      The Rubin Law Firm, PLLC

                                         Ph#: 347-514-8929

                                          Fax: 212-804-7013




Enclosures




 255020-1--1-
EXHIBIT 6                                                                                      64
          Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 71 of 127 Page ID
                                             #:845




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                                      CT Lien Solutions
                                                                                                                         Representation of filing
    A. NAME & PHONE OF CONTACT AT FILER (optional)
        Phone: 800-331-3282 Fax: 818-662-4141
                                                                                                                                          This filing is Completed
    B. E-MAIL CONTACT AT FILER (optional)                                                                                                 File Number: 157484940739
         CLS-CTLS_Giendale_Customer_SeiVice@wolterskluwer.com                                                                             File Date : 15-Sep-2015
    C. SEND ACKNOVVLEDGMENT TO: (Name and Address)
                                                                            25426- CAPITAL STACK

     fCr     Lien Solutions
          330 N Brand Blvd #700
                                                                                  49913910            I
          Glendale, CA 91203                                                      CALl
     L                               File with: Secretary of State, CA
                                                                                                      _j                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTORS NAME: Prov1de only .2..!!.§ Debtor name (1a or 1b) (use exact, full name; do not om1t, modify, or abbreVIate any part of the Debtors name); 1f any part of the lnd1vldua\ Debtors
     name will not fit in line 1b, leave all of item 1 blank, check here   0    and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
        111. ORGANIZATION'S NAME

         INTERWORKS UNLIMITED INC.
OR      1b INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)fiNITIAL(S)           SUFFIX



 1c MAILING ADDRESS                                                                           Cll'f                                                   STATE   I POSTAL CODE                   COUNTRY

    2418 PECK ROAD                                                                             CITY OF INDUSTRY                                       CA        90601                          USA
2.   DEBTORS         NAME: Provide only      2D.!t Debtor name (2a or 2b) (use exact, full name; do not orrut, modify, or abbreVIate any part ofthe Debtor's name); 1fany part of the Individual Debtors
     name will not fit in line 2b, leave al\ofitem 2 blank, check here
        2a ORGANIZATION'S NAME
                                                                           0    and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
                                                                                                                                                                                                                  -
OR     2b, INDIVIDUAL'S SURNAME



2c. MAILING ADDRESS
                                                                                               FIRST PERSONAL NAME



                                                                                              CITY
                                                                                                                                                      ADDITIONAL NAME(S)IiN!TIAL(S)



                                                                                                                                                      STATE   I POSTAL CODE
                                                                                                                                                                                              SUFFIX



                                                                                                                                                                                              COUNTRY
                                                                                                                                                                                                                  =
                                                                                                                                                                                                                  =
3    SECURED PARTY'S              NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY)· ProVJde only Q.!!.!l Secured Party name (3a or 3b)
                                                                                                                                                                                                                  =
        3a. ORGANIZATION'S NAME
         ACH Capital LLC as agent for Shoreside Capital
OR      3b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)IINITIAL(S)            SUFFIX



 3c. MAILING ADDRESS                                                                           CITY                                                   STATE   I POSTAL CODE                    COUNTRY

    11 Broadway, Suite 814                                                                      New York                                               NY         10004                         USA
4. COLLATERAL: Th1s financmg statement covers the fo11owmg collateral.
All assets of the Debtor, now existing and hereafter arising, wherever located.                                                                                                                                   =




5. Check 2!l!:i if applicable and checkQ!!!Yone box: Collateral is             held in a Trust (see UCC1Ad, item   17 and Instructions)     being administered by a Decedent's Personal Representative
Sa. Check 2.!l!Y if applicable and check      2.!l!Y   one box:                                                                               6b. Check 2!.!l£ if applicable and check .Q.!!!i one box:

      0    Public-Finance Transaction          0       Manufactured-Home Transaction          0   A Debtor is a Transmitting Utility              0    Agricultural Lien     0   Non-UCC Filing

7. AL TERNAT!VE DESIGNATION (if applicable):                0     Lessee/Lessor         0   Consignee/Consignor            0   Seller/Buyer            0   Bailee/Bailor          0   Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
49913910                                        INTERWORKS UNLIMITED INC.                                                                                   10038652
                                                                                                                                                                   Prepared ey CT Uen Solutions, P 0 Box 29071,
           EXHIBIT 6
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1)                                         (Rev. 04/20/11)
                                                                                                                                                                                             65
                                                                                                                                                                   Glendale. CA 91209-9071 Tel (800) 331-3282
  Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 72 of 127 Page ID
                                     #:846



(!t CASHCAPITAl               Agreement for the Purchase and Sale of future Receipts

 Seller's Legal Name: INTERWORKS UNLIMITED INC.                               D/B/A: INTERWORKS UNLIMITED I AMAZING STUFF SHOP

 Form of Business Entity: [ ] Corporation; [ ] Limited Liability Company; [ ] Partnership; [ ] Limited Partnership; [ ] Limited
 Liability Partnership; [ ] Sole Proprietorship; [ ] O t h e r : - - - - - - - - - - - - - -

 Street Address: 2418 PECK ROAD                                  City: WHITTIER               State:   CA     ·Zip: 90601

 Mailing Address: --------------~City:------~ State:---~· Z i p : - - - -

 Primary Contact Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Title: - - - - - - -

 Time in B u s i n e s s : - - - - - - - - - - - - - Federal Tax ID Number: XX-XXXXXXX

 Purchase Price:   $ 750,000.00          Purchased Amount: $ 1.020,000.00             Average Monthly Sales: $ 857,000.00
 Specified Percentage: ~'::.'____% Origination Fee:       $ 1s.ooo.oo        (to be deducted from the Purchase Price)

 Initial Daily Amount: $ 5,396.83 (Average Monthly Sales x Specified Percentage/ Average Business Days in a Calendar Month)

 Account for the Deposit of All Future Receipts: Bank: - - - - - - - - - - - - - - - - - - - - - - - - -

 Account N o : - - - - - - - - - - - - - - - - -

 Effective, JANUARY 12      20.:!!Seller, identified above, hereby sells, assigns and transfers to Cash Capital Group, LLC, located at
 1013 Centre Road, Suite 4035 Wilmington, DE 19805 ("Buyer"), without recourse, the Specified Percentage of the proceeds of each
 future sale made by Seller (collectively "Future Receipts") until Seller has received the Purchased Amount. "Future Receipts"
 includes all payments made by cash, check, ACHor other electronic transfer, credit card, debit card, bank card, charge card (each
 such card shall be referred to herein as a "Payment Card.... ) or other form of monetary payment in the ordinary course of Seller's
 business. As payment for the Purchased Amount, Buyer will deliver to Seller the Purchase Price, shown above, minus any
 Origination Fee shown above. Seller acknowledges that it has no right to repurchase the Purchased Amount from Buyer.

 Both parties agree that the obligation of Buyer under this Agreement will not be effective unless and until Buyer has completed Its
 review of the Seller and has accepted this Agreement by delivering the Purchase Price, minus any Origination Fee. Prior to accepting
 this Agreement, Buyer may conduct a processing trial to confirm its access to the Account and the ability to withdraw the Initial Daily
 Amount. If the processing trial is not completed to the satisfaction of Buyer, Buyer will refund to Seller all funds that were obtained
 by Buyer during the processing trial.

 Agreement of Seller: By signing below Seller agrees to the terms and conditions contained in this Agreement, including those terms
 and conditions on the following pages, and further agrees that this transaction is for business purposes and not for personal, family,
 or household purposes.



                                                                            _ _ _ _ _ _ _ _ _ (Title)



 Buyer: Cash Capital Group, LLC


 Agreed to by: - - - - - - - - - - - - - (Signature), Its __________.JTitle)



                                                                        1                                               cash capital Group, LLC




    EXHIBIT 6                                                                                                                     66
     Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 73 of 127 Page ID
                                        #:847




ERIC LU




1.    Delivery of Purchased Amount: Seller must deposit all Future Receipts into the single business banking account specified
      above, which may not be used for any personal, family or household purposes (the "Account") and must instruct Seller's credit
      card processor, which must be approved by Buyer (the "Processor") to deposit all Payment Card receipts of Seller into the
      Account. Seller agrees not to change the Account or add an additional Account without the express written consent of Buyer.
      Seller authorizes Buyer to debit the Daily Amount from the Account each business day by either ACH or electronic check. Seller
      will provide Buyer with all required access codes and agrees not to change them without prior written consent from Buyer.
      Seller will provide an appropriate ACH authorization to Buyer. Seller understands that it is responsible for either ensuring that
      the Daily Amount is available in the Account each business day or advising Buyer prior to each daily withdrawal of a shortage of
      funds. Otherwise, Seller will be responsible for any fees incurred by Buyer resulting from a rejected electronic check or ACH
      debit attempt, as set forth on Appendix A. Buyer Is not responsible for any overdrafts or rejected transactions that may result
      from Buyer's debiting any amount authorized under the terms of this Agreement. Seller understands that the foregoing ACH
      authorization is a fundamental condition to induce Buyer to accept the Agreement. Consequently, such authori2ation is
      intended to be irrevocable.

2.    Seller May Request Changes to the Dally Amount: The initial Daily Amount is intended to represent the Specified Percentage
      of Seller's daily Future Receipts. For as long as no Event of Default has occurred, once each calendar month, Seller may request
      that Buyer adjust the Daily Amount to more closely reflect the Seller's actual Future Receipts times the Specified Percentage.
      Seller agrees to provide Buyer any information requested by Buyer to assist in this reconciliation. No more often than once a
      month, Buyer may adjust the Daily Amount on a going-forward basis to more closely reflect the Seller's actual Future Receipts
      times the Specified Percentage. Buyer will give Seller notice five business days prior to any such adjustment. After each
      adjustment made pursuant to this paragraph, the new dollar amount shall be deemed the Daily Amount until any subsequent
      adjustment.

3.    Daily Amount Upon Default. Upon the occurrence of an Event of Default, the Daily Amount shall equal 100% of all Future
      Receipts.

4.    Sale of Future Receipts (THIS IS NOT A LOAN): Seller is selling a portion of a future revenue stream to Buyer at a discount, not
      borrowing money from Buyer. There is no Interest rate or payment schedule and no time period during which the Purchased
      Amount must be collected by Buyer. If Future Receipts are remitted more slowly than Buyer may have anticipated or projected
      because Seller's business has slowed dawn, or if the full Purchased Amount is never remitted because Seller's business went
      bankrupt or otherwise ceased operations in the ordinary course of business, and Seller has not breached this Agreement, Seller
      would not owe anything to Buyer and would not be in breach of or default under this Agreement. Buyer is buying the Purchased
      Amount of Future Receipts knowing the risks that Seller's business may slow down or fail, and Buyer assumes these risks based
      on Seller's representations, warranties and covenants in this Agreement that are designed to give Buyer a reasonable and fair
      opportunity to receive the benefit of its bargain. By this Agreement, Seller transfers to Buyer full and complete ownership of the
      Purchased Amount of Future Receipts and Seller retains no legal or equitable interest therein. Seller agrees that it will treat
      Purchase Price and Purchased Amount in a manner consistent with a sale in its accounting records and tax returns. Seller agrees
      that Buyer is entitled to audit Seller's accounting records upon reasonable Notice in order to verify compliance. Seller waives
      any rights of privacy, confidentiality or taxpayer privilege in any such litigation or arbitration in which Seller asserts that this
      transaction is anything other than a sale of future receipts.

5.    Power of Attorney. Seller irrevocably appoints Buyer as its agent and attorney-in-fact with full authority to take any action or
      execute any Instrument or document to settle all obligations due to Buyer from Seifer, or in the case of a violation by Seller of
      this Agreement or the occurrence of an Event of Default under Section 15 hereof by Seller, including without limitation {i) to
      obtain and adjust insurance; (ii) to collect monies due or to become due under or in respect of any of the Future Receipts; (iii) to
      receive, endorse and collect any checks, notes, drafts1 instruments, documents or chattel paper in connection with clause {i) or
                                                                     2                                                Cash capital Group, uc




     EXHIBIT 6                                                                                                                  67
     Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 74 of 127 Page ID
                                        #:848



      clause (ii} above; (iv) to sign Seller's name on any invoice, bill of lading, or assignment directing customers or account debtors to
      direct payables to Buyer; (v} to file any claims or take any action or institute any P.roceeding which Buyer may deem necessary
      for the collection of any of the remaining Purchased Amount of the Future Receipts, or otherwise to enforce its rights with
      respect to delivery of the Purchased Amount; and/or (vi) to contact any Processor of Seller and to direct such Processor(s) to
      deliver directly to Buyer all or any portion of the amounts l'eceived by such P:rocessor(s) and to provide any information
      regarding Seller reque<ted by Buyer. Each Proce«or may rely on the previous sentence as written authorization of Seller to
      provide any information requested by Buyer. Each Processor is hereby irrevocably authorized and directed by Seller to follow
      any instruction of Buyer without inquiry as to Buyer's right or authority to give such instructions. Seller acknowledges the terms
      of the preceding sentence and agrees not to {a) interfere with Buyer's instructions or a Processor's compliance with this
      Agreement or (b) request any modification thereto without Buyer's prior written c~nsent.

6.    Fees and Charges: Other than the Origination Fee, if any, set forth above, Buyer Is NOT CHARGING ANY ORIGINATION OR
      BROKER FEES to Seller. If Seller is charged another such fee, it is not being charged by Buyer. A list of all fees and charges
      applicable under this Agreement is contained in Appendix A.

7.    Credit Report and Other Authorizations: Seller and each of the Owners signing above authorize Buyer, its agents and
      representatives and any credit reporting agency engaged by Buyer, to {i) invJstigate any references given or any other
      statements or data obtained from or about Seller or any of its Owners for the purpose of this Agreement, (ii} obtain consumer
      and business credit reports on the Seller and any of its Owners, and (iii) to contact Rersonal and business references provided by
      the Seller in the Applicatlon, at any time now or for so long as Seller and/or Own~rs continue to have any obligation owed to
      Buyer as a consequence of this Agreement or for Buyer's ability to determine: Seller's eligibility to enter into any future
      agreement with Buyer.

8.    Authorization to Contact Current and Prior Banks: Seller hereby authorizes Buyer to contact any current or prior bank of the
      Seller in order to obtain whatever Information it may require regarding Seller's transactions with any such bank. Such
      information may include but is not limited to, information necessary to verify· the amount of Future Receipts previously
      processed on behalf of Seller and any fees that may have been charged by the bank. In addition, Seller authorizes Buyer to
      contact any current or prior bank of the Seller for collections and in order to confirin that Seller is exclusively using the Account
      Identified above, or any other account approved by Buyer, for the deposit of all business receipts.

9.    Financial Information. Seller authorizes Buyer and its agents to investigate: its f.inancial responsibility and history, and will
      provide to Buyer any authorizations, bank or financial statements, tax returns, :etc., as Buyer deems necessary in its sole
      discretion prior to or at any time after execution of this Agreement. A photo~opy of this authorization will be deemed
      acceptable as an authorization for release of financial and credit information. Buy~r is authorized to update such information
      and financial and credit profiles from time to time as It deems appropriate. Seller waives, to the maximum extent permitted by
      law, any claim for damages against Buyer or any of its affiliates relating to any investigation undertaken by or on behalf of Buyer
      as permitted by this Agreement or disclosure of information as permitted by this Agreement.

10. Transactional History. Seller authorizes all of Its banks and brokers and Payment C~rd processors to provide Buyer with Seller's
    banking, brokerage and/or processing history to determine qualification or continuation in this program, or for collections upon
    an Event of Default.

11. Publicity. Seller hereby authorizes Buyer to use its name In listings of clients and in advertising and marketing materials.

12. Application of Amounts Received by Buyer. Buyer reserves the right to apply amdunts received by it under this Agreement to
      any fees or other charges due to Buyer from Seller prior to applying such amoun\s to reduce the amount of any outstanding
      Purchased Amount.

13. Representations, Warranties and Covenants of Seller:

     13.1.   Good Faith, Best Efforts and Due Diligence. Seller will conduct its business in good faith and will use its best efforts to
             continue Its business at least at Its current level, to ensure that Buyer obtains the Purchased Amount.

     13.2.   Stacking Prohibited. Seller shall not enter into any Seller cash advance or anY loan agreement that relates to or involves
             its Future Receipts with any party other than Buyer for the duration of thiS Agreement Buyer may share information
             regarding this Agreement with any third party in order to determine whether Seller is in compliance with this provision.


           ~
                                                                     3                                                 Cash Capital Group, llC
loitial"




     EXHIBIT 6                                                                                                                   68
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 75 of 127 Page ID
                                   #:849



 13.3.   Financial Condition and Financial Information. Any bank statements and financial statements of Seller that have been
         furnished to Buyer, and future statements that will be furnished to Buyer, fairly represent the financial condition of Seller
         at such dates, and Seller will notifY Buyer immediately if there are material adverse dhanges, financial or otherwise, in the
         condition or operation of Seller or any change in the ownership of Seller. Buyer may request statements at any time
         during the performance of this Agreement and the Seller shall provide them to Buyer within five business days.
         Furthermore, Seller represents that all documents, forms and recorded interviews provided to or with Buyer are true,
         accurate and complete in all respects, and accurately reflect Seller's financial condition and results of operations. SeHer
         further agrees to authorize the release of any past or future tax returns to Seller.

 13.4.   Governmental Approvals. Seller is in compliance and shall comply with aH laws and has valid permits, authorizations and
         licenses to ownk operate and lease its properties and to conduct the business in which it is presently engaged and/or will
         engage in hereafter.

 13.5.   Authority to Enter Into This Agreement. Seller and the person(s) signing this Agreement on behalf of Seller, have full
         power and authority to incur and perform the obligations under this Agreement, all of which have been duly authorized.

 13.6.   Change of Name or Location or Sale or Closing of Business. Seller will not conduct Sellers businesses under any name
         other than as disclosed to Buyer or change any of its places of business without prior written consent of Buyer. Seller will
         not sell, dispose, transfer or otherwise convey all or substantially all of its business or assets without (i) the express prior
         written consent of Buyer, and (il) the written agreement of any purchaser or transferee assuming all of Seller's
         obligations under this Agreement pursuant to documentation satisfactory to Buyer. Except as disclosed to Buyer in
         writing, Seller has no current plans to close its business either temporarily, whether for renovations, repairs or any other
         purpose, or permanently. Seller agrees that until Buyer has received all of the Purchased Amount Seller will not
         voluntarily close its business on a temporarily basis for renovations, repairs, or any other purposes. This provision,
         however, does not prohibit Seller from closing its business temporarily if such closing is required to conduct renovations
         or repairs that are required by local ordinance or other legal order, such as from a health or fire inspector, or if otherwise
         forced to do so by circumstances outside of the control of Seller. Prior to any such closure, Seller will provide Buyer ten
         business days notice to the extent practicable.

13.7.    No Pending or Contemplated Bankruptcy. As of the date Seller executes this Agreement, Seller is not Insolvent and does
         not contemplate and has not filed any petition for bankruptcy protection under litle l l of the United States Code and
         there has been no involuntary petition brought or pending against Seller. Seller represents that it has not consulted with
         a bankruptcy attorney within six months prior to the date of this Agreement. Seller further warrants that it does not
         anticipate filing a bankruptcy petition and it does not anticipate that an involuntary petition will be filed against it.

13.8.    Seller to Maintain Insurance. Seller wlll possess and maintain Insurance in such amounts and against such risks as are
         necessary to protect its business and will provide proof of such insurance to Buyer upon demand.

13.9.    Seller to Pay Taxes Promptly. Seller will promptly pay all necessary taxes, lnciudlng but not limited to employment and
         sales and use taxes.

                                                    1
13.10. No Violation of Prior Agreements. Seller S execution and performance of this Agreement will not conflict with any other
       agreement, obligation, promise, court order, administrative order or decree, law or regulation to which Seller is subject,
       including any agreement the prohibits the sale or pledge of Seller's future receipts.

13.11. No Diversion of Receipts. Seller will not permit any event to occur that could cause a diversion of any of Seller's Future
       Receipts from the Account to any other entity.

13.12. Seller's Knowledge and Representation. Seller represents warrants and agrees that it is a sophisticated business entity
       familiar with the kind of transaction covered by the Agreement; it was represented by counsel or had full opportunity to
       consult with counsel.




                                                                  4                                                  cash Capital Group, UC




EXHIBIT 6                                                                                                                      69
  Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 76 of 127 Page ID
                                     #:850


14. Rights of Buyer:


    14.1. Financing Statements Financing Statements and Security Interest. Seller grants Buyer a security interest in all of Sellers
          present and future accountss chattel paper, deposit accounts, personal property, assets and fixtures, general intangibles,
          instruments, equipment, Inventory wherever located, and proceeds now or hereafter owned or acquired by Seiler. Seiler
          authorizes Buyer to file one or more UCC-1 forms consistent with the Uniform Commercial Code {uUCC'') in order to give
         notice of this security interest and that the Purchased Amount of Future Receipts is the sole property of Buyer. The UCC
         filing may state that such sale is intended to be a sale and not an assignment for security and may state that the Seller is
         prohibited from obtaining any financing that impairs the value of the Future Receipts or Buyer's right to collect same.
         Seller authorizes Buyer to debit the Account for all costs incurred by Buyer associated with the filing, amendment or
         termination of any UCC filings.


    14.2. Right of Access. In order to ensure that Seller is complying with the terms of this Agreement, Buyer shall have the right to
           (i) enter, without notice, the premises of Seller's business for the purpose of inspecting and checking Seller's transaction
           processing terminals to ensure the terminals are properly programmed to submit and or batch Seller's daily receipts to
           the Processor and to ensure that Seller has not violated any other provision of this Agreement, and (it) Seller shall provide
           access to its employees and records and all other items as requested by Buyer, and (iii) have Seller provide information
           about its business operations, banking relationships, vendors, landlord and other information to allow Buyer to interview
           any relevant parties.


    14.3. Phone Recordings and Contact. Seiler agrees that any call between Buyer and Seiler, and their agents and employees
           may be recorded or monitored. Further, Seller agrees that (i) it has an established business relationship with Buyer, its
           employees and agents and that Seller may be contacted from time-to-time regarding this or other business transactions;
           (ii) that such communications and contacts are not unsolicited or inconvenient; and (iii) that any such contact may be
           made at any phone number, emails address, or facsimile number given to Buyer by the Seller. its agents or employees,
           including cellular telephones.

15. Events of Default. The occurrence of any of the following events shall constitute an "Event of Default": (a) Seller interferes with
    Buyer's right to collect the Daily Amount; (b) Seller violates any term or covenant in this Agreement; (c) Seller uses multiple
    depository accounts without the prior written consent of Buyer; {d) Seller changes its depositing account or its payment card
    processor without the prior written consent of Buyer; (e) Seller defaults under any of the terms. covenants and conditions of
    any other agreement with Buyer and/or Buyer's Affiliate ACH capital, LLCi or (f) Seller fails to provide timely notice to Buyer
    such that in any given calendar month there are four or more ACH transactions attempted by Buyer are rejected by Seller's
    bank.

16. Remedies. If any Event of Default occurs, Buyer may proceed to protect and enforce its rights including, but not limited to, the
    following:

    16.1. The Specified Percentage shall equal 100%. The full uncollected Purchased Amount plus all fees and charges (Including
          legal fees) due under this Agreement will become due and payable in full immediately.

    16.2. Buyer may enforce the provisions of the Personal Guaranty of Performance against each Owner.

    16.3. Buyer may proceed to protect and enforce its rights and remedies by arbitration or lawsuit. In any such arbitration or
          lawsuit, under which Buyer shall recover Judgment against Seller, Seller shall be liable for all of Buyer's costs of the
          lawsuit, including but not limited to all reasonable attorneys' fees and court costs. However, the rights of Buyer under
          this provision shall be limited as provided In the arbitration provision set forth below.

    16.4. This Agreement shall be deemed Seller's Assignment of Seller's Lease of Seller's business premises to Buyer. Upon an
          Event of Default, Buyer may exercise its rights under this Assignment of Lease without prior notice to Seller.



                                                                   5                                                 Cilsh Capital Group, LLC




   EXHIBIT 6                                                                                                                    70
  Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 77 of 127 Page ID
                                     #:851


    16.5. Buyer may debit Seller's depository accounts wherever situated by means of ACH debit or facsimile signature on a
          computer-generated check drawn on Seller's bank account or otherwise for all sums due to Buyer.

    16.6. Seller shall pay to Buyer all reasonable costs associated with the Event of Default and the enforcement of Buyer's
          remedies, including but not limited to court costs and attorneys' fees.

    16.7. Buyer may exercise and enforce its rights as a secured party under the UCC.


    16.8. All rights, powers and remedies of Buyer in connection with this Agreement may be exercised at any time by Buyer after
          the occurrence of an Event of Default, are cumulative and not exclusive, and shall be in addition to any other rights,
          powers or remedies provided by law or equity.

17. Modifications; Agreements. No modification, amendment, waiver or consent of any provision of this Agreement shall be
    effective unless the same shall be in writing and signed by Buyer.

18. Assignment. Buyer may assign, transfer or sell Its rights to receive the Purchased Amount or delegate its duties hereunder,
    either in whole or in part, with or without prior written notice to Seller.

19. Notices.

    19.1. Notices from Buyer to Seller. Buyer may send any notices, disclosures, terms and conditions/ other documents, and any
         future changes to Seller by regular mail or by e-mail, at Buyer's option and Seller consents to such electronic delivery.
          Notices sent by e-mail are effective when sent. Notices sent by regular mail become effective upon mailing to Seller's
         address set forth in this Agreement.

    19.2. Notices from Seller to Buyer. Seller may send any notices to Buyer by e-mail only upon the prior wrHten consent of Buyer,
          which consent may be withheld or revoked at any time in Buyer's sole discretion. Otherwise, any notices or other
          communications from Seller to Buyer must be delivered by certified mali, return receipt requested, to Buyer's address set
          forth in this Agreement. Notices sent to Buyer shall become effective only upon receipt by Buyer.

20. Binding Effect; Governing law, Venue and Jurisdiction. This Agreement shall be binding upon and inure to the benefit of Seller,
    Buyer and their respective successors and assigns, except that Seller shall not have the right to assign its rights hereunder or any
    interest herein without the prior written consent of Buyer which consent may be withheld in Buyer's sole discretion. This
    Agreement shall be governed by and construed in accordance with the laws of the state of New York1 without regards to any
    applicable principals of conflicts of law. Any suit, action or proceeding arising hereunder, or the interpretation, performance or
    breach of this Agreement, shall, if Buyer so elects, be instituted in any court sitting in New York, (the "Acceptable Forums").
    Seller agrees that the Acceptable Forums are convenient to it, and submits to the jurisdiction of the Acceptable Forums and
    waives any and all objections to jurisdiction or venue. Should such proceeding be Initiated in any other forum/ Seller waives any
    right to oppose any motion or application made by Buyer to transfer such proceeding to an Acceptable Forum.

21. Survival of Representation, etc. Ali representations, warranties and covenants herein shall sur\;ve the execution and delivery of
    this Agreement and shall continue in full force until ali obligations under this Agreement shall have been satisfied in full.

22. Interpretation. All Parties hereto have reviewed this Agreement withan attorney of their own choosing and have relied only on
    their own attorneYs guidance and advice. No construction determinations shall be made against either Party hereto as drafter.

23. Entire Agreement and Severability. This Agreement embodies the entire agreement between Seller and Buyer and supersedes
    all prior agreements and understandings relating to the subject matter hereof. In case any of the provisions in this Agreement is
    found to be invalid, illegal or unenforceable in any respect, the validity, legality and enforceability of any other provision
    contained herein shall not In any way be affected or impaired.

24. Facsimile Acceptance. Facsimile signatures hereon, or other electronic means reflecting the party's signature hereto, shall be
    deemed acceptable for all purposes.




                                                                   6                                                 Cash Capital Group, llC




   EXHIBIT 6                                                                                                                   71
 Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 78 of 127 Page ID
                                    #:852


25. Confidentiality: The terms and conditions of this Agreement are proprietary and confidential unless required by law. Seller shall
    not disclose this information to anyone other than its attorney, accountant or similar service provider and then only to the
    extent such person uses the information solely for purpose of advising Seller and first agrees In writing to be bound by the terms
    of this Section. A breach entitles Buyer to damages and legal fees as well as temporary restraining order and preliminary
    injunction without bond.

26. Monitoring, Recording, and Solicitations.

    26.1. Authorization to Contact Seller by Phone. Seller authorizes Buyer, its affiliates, agents and independent contractors to
          contact Seller at any telephone number Seller provides to Buyer or from which Seller places a call to Buyer, or any
         telephone number where Buyer believes it may reach Seller, using any means of communication, including but not limited
         to calls or text messages to mobile, cellular, wireless or similar devices or calls or text messages using an automated
         telephone dialing system and/or artificial voices or prerecorded messages, even if SeUer incurs charges for receiving such
         communications.

    26.2. Authorization to Contact Seller by Other Means. Seller also agree that Buyer, its affiliates, agents and independent
          contractors, may use any other medium not prohibited by law including, but not limited to, mail, e-mail and facsimile, to
         contact Seller. Seller expressly consents to conduct business by electronic means.

27. JURY WAIVER. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION OR PROCEEDING ON
    ANY MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT
    IS A PART OR ITS ENFORCEMENT, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT OF LAW TO
    BE AGAINST PUBLIC POLICY. THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS WAIVER KNOWINGLY, WILLINGLY AND
    VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS
    WAIVER WITH THEIR ATTORNEYS.


28. ClASS ACTION WAIVER.        THE PARTIES WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST THE OTHER PARTY AS A
    REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY
    LAW OR DEEMED BY A COURT OF LAW TO BE AGAINST PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMmED BY LAW
    OR COURT OF LAW TO PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES AGREE
    THAT: (I) THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS' FEES OR COSTS ASSOCIATED WITH
    PURSUING THE CLASS OR REPRESENTATIVE ACTION {NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT); AND
    {II) THE PARTY WHO INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE
    PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION.


29. ARBITR!\TION. IF BUYER, SELLER OR ANY GUARANTOR REQUESTS, THE OTHER PARTIES AGREE TO ARBITRATE ALL DISPUTES
    AND CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT. IF BUYER, SELLER OR ANY GUARANTOR SEEKS TO HAVE A
    DISPUTE SEITLED BY ARBITRATION, THAT PARTY MUST FIRST SEND TO ALL OTHER PARTIES, BY CERTIFIED MAIL, A WRITTEN
    NOTICE OF INTENT TO ARBITRATE. IF BUYER, SELLER OR ANY GUARANTOR DO NOT REACH AN AGREEMENT TO RESOLVE THE
    CLAIM WITHIN 30 DAYS AFTER THE NOTICE IS RECEIVED, BUYER, SELLER OR ANY GUARANTOR MAY COMMENCE AN
    ARBITRATION PROCEEDING WITH THE AMERICAN ARBITRATION ASSOCIATION {"AAA") OR NATIONAL ARBITRATION FORUM
    {"NAF"). BUYER WILL PROMPTLY REIMBURSE SELLER OR THE GUARANTOR ANY ARBITRATION FILING FEE, HOWEVER, IN THE
    EVENT THAT BOTH SELLER AND THE GUARANTOR MUST PAY FILING FEES, BUYER WILL ONLY REIMBURSE SELLER'S
   ARBITRATION FILING FEE AND, EXCEPT AS PROVIDED IN THE NEXT SENTENCE, BUYER WILL PAY ALL ADMINISTRATION AND
    ARBITRATOR FEES. IF THE ARBITRATOR FINDS THAT EITHER THE SUBSTANCE OF THE CLAIM RAISED BY SELLER OR THE
    GUARANTOR OR THE RELIEF SOUGHT BY SELLER OR THE GUARANTOR IS IMPROPER OR NOT WARRANTED, AS MEASURED BY
   THE STANDARDS SET FORTH IN FEDERAL RULE OF PROCEDURE ll{B), THEN BUYER WILL PAY THESE FEES ONLY IF REQUIRED
    BY THE AAA OR NAF RULES. SELLER AND THE GUARANTOR AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THEY ARE
   WAIVING THE RIGHT TO TRIAL BY JURY. BUYER, SELLER OR ANY GUARANTOR MAY BRING CLAIMS AGAINST ANY OTHER
    PARTY ONLY IN THEIR INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
    REPRESENTATIVE PROCEEDING. FURTHER, BUYER, SELLER AND ANY GUARANTOR AGREE THAT THE ARBITRATOR MAY NOT

                                                                  7                                                cash Capful! Group, UC




   EXHIBIT 6                                                                                                                 72
 Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 79 of 127 Page ID
                                    #:853


    CONSOLIDATE PROCEEDINGS FOR MORE THAN ONE PERSON'S CLAIMS, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM
   OF A REPRESENTATIVE OR CLASS PROCEEDING, AND THAT IF THIS SPECIFIC PROVISION IS FOUND UNENFORCEABLE, THEN THE
   ENTIRETY OF THIS ARBITRATION CLAUSE SHALL BE NULL AND VOID.


30. RIGHT TO OPT OUT OF ARBITRATION. SELLER AND GUARANTOR($) MAY OPT OUT OF THIS CLAUSE. TO OPT OUT OF THIS
   ARBITRATION CLAUSE, SELLER AND EACH GUARANTOR MUST SEND BUYER A NOTICE THAT THE SELLER AND EACH
   GUARANTOR DOES NOT WANT THIS CLAUSE TO APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE EFFECTIVE, SELLER
   AND EACH GUARANTOR MUST SEND AN OPT OUT NOTICE TO THE FOLLOWING ADDRESS BY REGISTERED MAIL, WITHIN 14
   DAYS AFTER THE DATE OF THIS AGREEMENT: BUYER - ARBITRATION OPT OUT, CASH CAPITAL GROUP, LLC, 1013 CENTRE
   ROAD, SUITE 403S WILMINGTON, DE 19805, ATTENTION: LEGAL DEPARTMENT.


31. SERVICE OF PROCESS. IN ADDITION TO THE METHODS OF SERVICE ALLOWED BY THE NEW YORK STATE CIVIL PRACTICE LAW &
   RULES ("CPLR"), SELLER HEREBY CONSENTS TO SERVICE OF PROCESS UPON IT BY REGISTERED OR CERTIFIED MAIL, RETURN
   RECEIPT REQUESTED, SERVICE HEREUNDER SHALL BE COMPLETE UPON SELLER'S ACTUAL RECEIPT OF PROCESS OR UPON
   BUYER'S RECEIPT OF THE RETURN THEREOF BY THE UNITED STATES POSTAL SERVICE AS REFUSED OR UNDELIVERABLE. SELLER
   MUST PROMPTLY NOTIFY BUYER, IN WRITING, OF EACH AND EVERY CHANGE OF ADDRESS TO WHICH SERVICE OF PROCESS
   CAN BE MADE. SERVICE BY BUYER TO THE LAST KNOWN ADDRESS SHALL BE SUFFICIENT. SELLER WILL HAVE (30} CALENDAR
   DAYS AFTER SERVICE HEREUNDER IS COMPLETE IN WHICH TO RESPOND. FURTHERMORE, SELLER EXPRESSLY CONSENTS THAT
   ANY AND ALL NOTICE(S), DEMAND(S), REQUEST($) OR OTHER COMMUNICATION($} UNDER AND PURSUANT TO THIS
   AGREEMENT FOR THE PURCHASE AND SALE OF FUTURE RECEIVABLES SHALL BE DELIVERED IN ACCORDANCE WITH THE
   PROVISIONS OF THIS AGREEMENT FOR THE PURCHASE AND SALE OF FUTURE RECEIVABLES.



                                        AUTHORIZED SERVICING AGENT· ACH Capital. LLC
 ACH Capital, LLC is the authorized servicing agent of Cash capital Group, LLC for this Agreement providing administrative, bookkeeping,
 reporting and support services for Cash Capital Group, LLC and the Seller. ACH Capital, LLC is not affiliated or owned by Cash Capital Group, LLC
 and is acting as an Independent agent for services Including but not limited to background checks, credit checks, general underwriting review,
 filing UCC-1 security interests, cash management, account reporting, remittance and receipts collection. ACH capital, LLC is not a credit card
 processor, or in the business of processing credit cards. Seller and Guarantor hereby acknowledge that in no event will ACH Capital, LLC be
 liable for any claims made against Cash Capital Group, lLC or the Processor under any legal theory for lost profits, lost revenues, lost business
 opportunity, exemplary, punitive, special, incidental, indirect or consequential damages, each of which is waived by the Seller and Guarantor.
 As such, Seller hereby authorizes ACH Capital, llC to Initiate ACH Debits (withdrawals) from Seller's bank account for the delivery of the
 Purchased Amount as it becomes due and payable under the terms of thls Agreement. Furthermore, Seller represents and warrants that it is
 the owner of the Account or has the full authority to grant this authorization. If there are any questions in regard to an ACH Debit (withdrawal)
 from the Account, you may contact ACH Capital, llC at 1-212-671-1781 between the hours of 9am and 7pm {EST) Monday through Friday.




 Guarantor: MICHAEL KIDAKAM




                                                                        B                                                     cash Capital Group, llC




  EXHIBIT 6                                                                                                                             73
 Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 80 of 127 Page ID
                                    #:854


Appendix A- List of Fees and Charges



In addition to the Purchased Amount of Future Receipts, the Agreement provides that the following fees shall be
applied:

   1.   Underwriting Fee-$ 2,295.00
   2.   Non-Sufficient Funds (NSF) Fee-$ 35.00 each (Up to FOUR TIMES ONLY before a default is declared)
   3.   Stopped Fee - $ 135.00
   4.   ACH Processing Fee-$ 6,000.00
   5.   UCC Filing Fee- $150.00
   6.   Default Fee - $5,000.00
   7.   Financing Fee:
            a. $5,000-$9,999 = $149
            b. $10,000-$19,999 = $299
            c. $20,000- $49,999 = $699
            d. $50,000- $100,000 = $1,299
            e. $100,001-$249,999 = $1,995
            f. $250,000- $399,999 = $3,995
            g. $400,000-$699,999 = $5,995
            h. $700,000- $1,000,000 = $6.665




                                                          9                                           cash capital Group, llC




  EXHIBIT 6                                                                                                      74
  Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 81 of 127 Page ID
                                     #:855




                                            PERSONAL GUARANlY OF PERFORMANCE



This Personal Guaranty of Performance (this "Guaranty") is executed as of JANUARY 12 20~ by ...:E=-:-R.:ci...:C:__L_U
                                                                                                                   _ _ _ _ _ __
      MtcHAELKIOAKAM                                                  {the "Guarantor'), for the benefit of cash Capiull Group, u.c
_ _ _ ("Buyer").

capitalized terms used herein, but not defined, shall have the meanings assigned to them in the Purchase Agreement {as hereinafter
defined).

                                                               RECITALS

    A. Pursuant to that Agreement for the Purchase and Sale of Future Receipts (the "Purchase Agreement"), dated of even date
    herewith, between Buyer and rNTERWORKS UNLIMITED INC.          {'rSeller"}, Buyer has purchased Future Receipts of Seifer.

    B. Buyer is not willing to enter into the Purchase Agreement unless Guarantor irrevocably, absolutely and unconditionally
    guarantees prompt and complete performance to Buyer of all of the obligations of Seller; and

    c. Guarantor will directly benefit from Buyer and Seller entering into the Purchase Agreement.

                                                             AGREEMENT

    As an inducement to Buyer to purchase the Future Receipts identified in the Purchase Agreement~ and for other good and
    valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
    follows:

1. Defined Terms: All capitalized terms used and not otherwise defined herein shall have the meanings assigned to such terms in
the Purchase Agreement.

2. Guaranty of Obligations: Guarantor hereby irrevocably, absolutely and unconditionally guarantees to Buyer prompt and
complete performance of all of Seller's obligations under the Purchase Agreement.

3. Guarantor's Other Agreements: Guarantor will not dispose, convey, sell or otherwise transfer, or cause Seller to dispose,
convey, sell or otherwise transfer, any material business assets of Seller without the prior written consent of Buyer, which may be
withheld for any reason 1 until receipt of the entire Purchased Amount. Guarantor hereby agrees to pay all costs and attorney's fees
incurred by Buyer in connection with any actions commenced by Buyer to enforce its rights or incurred in any action to defend its
performance under the Purchase Agreement and this Guaranty. This Guaranty is binding upon Guarantor, and Guarantor's heirs,
legal representatives, successors and assigns. If there is more than one Guarantor, the obligations of the Guarantors hereunder shall
be joint and several. The obligation of Guarantor shall be unconditional and absolute, regardless of the unenforceability of any
provision of any agreement between Seller and Buyer, or the existence of any defense, setoff or counterclaim which Seller may
assert. Buyer is hereby authorized, without notice or demand and without affecting the liability of Guarantor hereunder, to at any
tfme renew or extend Seller's obligations under the Purchase Agreement or otherwise modify, amend or change the terms of the
Purchase Agreement. Guarantor is hereby notified that a negative credit report reflecting on his/her credit record may be submitted
to a credit reporting agency if the terms of this Guaranty are not honored by the Guarantor.

4. Waiver; Remedies: No failure on the part of Buyer to exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver, nor shall any single or partial exercise of any right under this Guaranty preclude any other or further exercise of
any other right. The remedies provided ln this Guaranty are cumulative and not exdusive of any remedies provided by law or equity.
In the event that Seller fails to perform any obligation under the Purchase Agreement1 Buyer may enforce its rfghts under this
Guaranty without first seeking to obtain performance for such default from Seller or any other guarantor.

s. Acknowledgment of Purchase: Guarantor acknowledges and agrees that the Purchase Price paid by Buyer to SeHer in exchange
for the Purchased Amount is a purchase of the Purchased Amount and is not intended to be treated as a loan or financial
accommodation from Buyer to Seller. Guarantor specifically acknowledges Buyer is not a lender, bank or credit card processor~ and


                                                                   1                                                 Cash Capital Group, llC




   EXHIBIT 6                                                                                                                   75
     Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 82 of 127 Page ID
                                        #:856


that Buyer has not offered any loans to Seller, and Guarantor waives any claims or defenses of usury in any action arising out of this
Guaranty. Guarantor acknowledges the Purchase Price paid to Seller is good and valuable consideration for the sale of the Purchased
Amount of Future Receipts.

6. Governing Law and Jurisdiction: This Guaranty shall be governed by, and constructed in accordance with, the internal laws of
the State of New York without regard to principles of conflicts of law. Except as provided in Section 9 of this Guaranty, Guarantor
submits to the exclusive jurisdiction and venue of the state or federal courts having jurisdiction over any city/county in the State of
New York of any claims or actions arising, directly or indirectly, out of or related to this Guaranty. The parties stipulate that the
venues referenced in this Agreement are convenient. The parties further agree that the mailing by certified or registered mail,
return receipt requested, of any process required by any such court will constitute valid and lawful service of process against them,
without the necessity for service by any other means provided by statute or rule of court, but without invalidating service performed
in accordance with such other provisions.

7.    JURY WAIVER: THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION OR PROCEEDING ON
ANY MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A
PART OR ITS ENFORCEMENT, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT OF LAW TO BE
AGAINST PUBLIC POLICY.        THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS WAIVER KNOWINGLY, WILLINGLY AND
VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER
WITH THEIR ATTORNEYS.


8.    CLASS ACTION WAIVER:      THE PARTIES WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST THE OTHER PARTY AS A
REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW
OR DEEMED BY A COURT OF LAW TO BE AGAINST PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMITTED BY LAW OR
COURT OF LAW TO PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES AGREE THAT: (I) THE
PREVAILING PARTY SHAll NOT BE ENTITLED TO RECOVER ATTORNEYS' FEES OR COSTS ASSOCIATED WITH PURSUING THE CLASS
OR REPRESENTATIVE ACTION (NOT WITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT); AND (II) THE PARTY WHO
INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS Will NOT SUBMIT A CLAIM OR OTHERWISE PARTICIPATE IN ANY
RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION.


9.    ARBITRATION: IF BUYER, SELLER OR ANY GUARANTOR REQUESTS, THE OTHER PARTIES AGREE TO ARBITRATE ALL DISPUTES
AND CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT. IF BUYER, SELLER OR ANY GUARANTOR SEEKS TO HAVE A
DISPUTE SETTLED BY ARBITRATION, THAT PARTY MUST FIRST SEND TO THE OTHER PARTY, BY CERTIFIED MAIL, A WRITTEN
NOTICE OF INTENT TO ARBITRATE. IF BUYER, SELLER OR ANY GUARANTOR DO NOT REACH AN AGREEMENT TO RESOLVE THE
CLAIM WITHIN 30 DAYS AFTER THE NOTICE IS RECEIVED, BUYER, SELLER OR ANY GUARANTOR MAY COMMENCE AN ARBITRATION
PROCEEDING WITH THE AMERICAN ARBITRATION ASSOCIATION ("AAA") OR NATIONAL ARBITRATION FORUM ("NAF'1· BUYER
Will PROMPTLY REIMBURSE SELLER OR THE GUARANTOR ANY ARBITRATION FILING FEE, HOWEVER, IN THE EVENT THAT BOTH
SELLER AND THE GUARANTOR MUST PAY FILING FEES, BUYER Will ONLY REIMBURSE SELLER'S ARBITRATION FILING FEE AND,
EXCEPT AS PROVIDED IN THE NEXT SENTENCE, BUYER WILL PAY All ADMINISTRATION AND ARBITRATOR FEES. IF THE
ARBITRATOR FINDS THAT EITHER THE SUBSTANCE OF THE CLAIM RAISED BY SELLER OR THE GUARANTOR OR THE RELIEF SOUGHT
BY SELLER OR THE GUARANTOR IS IMPROPER OR NOT WARRANTED, AS MEASURED BY THE STANDARDS SET FORTH IN FEDERAL
RULE OF PROCEDURE 11(8), THEN BUYER Will PAY THESE FEES ONLY IF REQUIRED BY THE AAA OR NAF RULES. SELLER AND THE
GUARANTOR AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THEY ARE WAIVING THE RIGHT TO TRIAL BY JURY. BUYER,
SELLER OR ANY GUARANTOR MAY BRING CLAIMS AGAINST ANY OTHER PARTY ONLY IN THEIR INDIVIDUAL CAPACITY, AND NOT
AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. FURTHER, BUYER, SELLER AND
ANY GUARANTOR AGREE THAT THE ARBITRATOR MAY NOT CONSOLIDATE PROCEEDINGS FOR MORE THAN ONE PERSON'S
CLAIMS, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A REPRESENTATIVE OR CLASS PROCEEDING, AND THAT IF THIS
SPECIFIC PROVISION IS FOUND UNENFORCEABLE, THEN THE ENTIRETY OF THIS ARBITRATION CLAUSE SHALL BE NULL AND VOID.


10. RIGHT TO OPT OUT OF ARBITRATION: SELLER AND GUARANTOR(S) MAY OPT OUT OF THIS CLAUSE. TO OPT OUT OF THIS
ARBITRATION CLAUSE, SELLER AND EACH GUARANTOR MUST SEND BUYER A NOTICE THAT THE SELLER AND EACH GUARANTOR
DOES NOT WANT THIS CLAUSE TO APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE EFFECTIVE, SELLER AND EACH
                    SEND AN OPT OUT NOTICE TO THE FOLLOWING ADDRESS BY REGISTERED MAIL, WITHIN 14 DAYS AFTER THE

                                                                   2                                                Cash capital Group, LLC




     EXHIBIT 6                                                                                                                76
 Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 83 of 127 Page ID
                                    #:857


DATE OF THIS AGREEMENT: BUYER - ARBITRATION OPT OUT, CASH CAPITAl GROUP, llC, 1013 CENTRE ROAD, SUITE 403S
WILMINGTON, DE 19805, ATTENTION: lEGAL DEPARTMENT.

11. SERVICE OF PROCESS. IN ADDITION TO THE METHODS OF SERVICE ALLOWED BY THE NEW YORK STATE CIVIL PRACTICE LAW &
RULES ("CPlR"], GUARANTOR HEREBY CONSENTS TO SERVICE OF PROCESS UPON IT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, SERVICE HEREUNDER SHALL BE COMPLETE UPON GUARANTOR'S ACTUAL RECEIPT OF PROCESS OR UPON
BUYER'S RECEIPT OF THE RETURN THEREOF BY THE UNITED STATES POSTAL SERVICE AS REFUSED OR UNDELIVERABLE.
GUARANTOR MUST PROMPTLY NOTIFY BUYER, IN WRITING, OF EACH AND EVERY CHANGE OF ADDRESS TO WHICH SERVICE OF
PROCESS CAN BE MADE. SERVICE BY BUYER TO THE LAST KNOWN ADDRESS SHALL BE SUFFICIENT. GUARANTOR WILL HAVE {30]
CALENDAR DAYS AFTER SERVICE HEREUNDER IS COMPLETE IN WHICH TO RESPOND. FURTHERMORE, GUARANTOR EXPRESSLY
CONSENTS THAT ANY AND All NOTICE{S}, DEMAND(S), REQUEST{S) OR OTHER COMMUNICATION{S} UNDER AND PURSUANT TO
THIS AGREEMENT FOR THE PURCHASE AND SAlE OF FUTURE RECEIVABLES SHALL BE DELIVERED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT FOR THE PURCHASE AND SALE OF FUTURE RECEIVABLES.

12. Severability: If for any reason any court of competent jurisdiction finds any provisions of this Guaranty to be void or voidable,
the parties agree that the court may reform such provision(s) to render the provision{s} enforceable ensuring that the restrictions
and prohibitions contained in this Guaranty shaH be effective to the fullest extent allowed under applicable law.

13. Opportunity for Attorney Review: The Guarantor represents that it has carefully read this Guaranty and has, or had a
reasonable opportunity to, consult with Its attorney. Guarantor understands the contents of this Guaranty, and signs this Guaranty
as its free act and deed.

14. Counterparts and Facsimile Signatures: This Guaranty may be signed in one or more counterparts, each of which shall
constitute an original and all of which when taken together shall constitute one and the same agreement. Facsimile or scanned
documents shall have the same legal force and effect as an original and shall be treated as an original document for evidentiary
purposes.

                                                              For Individual Guarantors~
                                                              Guarantor: ERic Lu                           {Print Name)



                                                              For Individual Guarantors-
                                                                                                           {Print Name)



                                                              For Corporate Guarantors (or other entities)~
                                                              Guarantor:----------------
                                                              By. ____~~-----------------------
                                                              Print Name of Signer:--------:--:-:---:-----:
                                                              Its:                             {Official Position)




                                                                  3                                               cash Capital Group, llC




  EXHIBIT 6                                                                                                                 77
  Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 84 of 127 Page ID
                                     #:858



                                           AUTHORIZATION AGREEMENT
                                   FOR AUTOMATED CLEARING HOUSE TRANSACTIONS



[ INTERWORKS UNLIMITED INC.                 ]("Seller") hereby authorizes Buyer ("Buyer") to present automated clearing house
(ACH) debits to the following checking account in the amount of fees and other obligations due to Buyer from Seller under the terms
of that Agreement for the Purchase and Sale of Future Receipts (the "Agreement") entered into between Seller and Buyer, as It may
be amended, supplemented or replaced from time to time. In addition, if an Event of Default (as defined in the Agreement) occurs,
Seller authorizes Buyer to debit any and all accounts controlled by Seller or controlled by any entity with the same Federal Tax
Identification Number as Seller up to the total amount, including but not limited to, all fees and charges, due to Buyer from Seller
under the terms of the Agreement.

Transfer Funds To/From:              Name of B a n k : - - - - - - - - - - - - -

                                    ABA Transit/Routing II: - - - - - - - - - -

                                    Checking Account II:

This authorization is to remain in full force and effect until all obligations due to Buyer under the Agreement have been fulfilled.

Seller Information:                 Seller's Name:   lNTERWORKS UNLIMITED INC.


                                    Signature of Authorized Representative:----------

                                    Print N a m e : - - - - - - - - - - - - - - - -
                                    Title: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                    Seller's Tax ID: - - - - - - - - - - - - - - - -
                                    Date: _ _ _ _ _ _ _ _ __




                                           [Attached Voided Check Here]




                                                                    1                                                 C:ash Cllpital Gtoup, LLC




   EXHIBIT 6                                                                                                                     78
 Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 85 of 127 Page ID
                                    #:859


Dear Seller,



   Please fill out the form below with the access information for your bank account, please write legibly and indicate lower/upper
case sensitivity.


Legal Name/ D B A : - - - - - - - - - - - - - - - - - - - - - -


Bank portal w e b s i t e : - - - - - - - - - - - - - - - - - - - - - -

Usemame: ___________________________


Password: ___________________________


Security Question/Answer 1: _____________________


Security Question/Answer 2: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Security Question/Answer 3: _____________________


SecurityQuestion/Answer4:._____________________


Security Question/AnswerS: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Security Question/Answer 6:. _ _ _ _ _ _ _ _ _ _ _ _ _~------


Any other information necessary to access your account: - - - - - - - - - - -




                                                                 2                                                cash Capital Group,llC



   EXHIBIT 6                                                                                                                79
         Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 86 of 127 Page ID
                                            #:860




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                                  CT Lien Solutions
                                                                                                                     Representation of filing
 A. NAME & PHONE OF CONTACT AT FILER (optional)
      Phone: 800-331-3282 Fax: 818-662-4141
                                                                                                                                     This filing is Completed
 8. E-MAIL CONTACT AT FILER (optional)
                                                                                                                                     File Number: 157484940739
      CLS-CTLS_Giendale_Customer_SeiVice@wolterskluwer.com                                                                           File Date : 15-Sep-2015
 C. SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                         25426- CAPITAL STACK

     jcT Lien Solutions
       330 N Brand Blvd #700
                                                                              49913910            I
       Glendale, CA 91203                                                   CALl
     L                           File with: Secretary of State, CA
                                                                                                  _j                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTORS NAME: ProVIde only £illl. Debtor name (1a or 1b) (use exact, full name; do not orrut, mOdify, or abbreVIate nny part of the Debtor's name); 1f any part of the IndiVIdual Debtor's
  name will not fit in line 1b leave all of item 1 blank check here     D and provide the lndi•1idual Debtor Information In item 10 of the Financing Statement Addendum (Form UCC1Ad)
      1a. ORGANIZATION'S NAME
      INTERWORKS UNLIMITED INC.
OR    1b INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                    ADOinONAL NAME(S)IINITIAL(S)              SUFFIX



1C. MAILING ADDRESS                                                                       C'TY                                                   STATE   I POSTAL CODE                    COUNTRY

 2418 PECK ROAD                                                                            CITY OF INDUSTRY                                      CA         90601                          USA
2. DEBTOR'S NAME: ProVIde only .Ql!.!l. Debtor name (2a or 2b) (use exact, full name; do not omtl, modtfy, or abbreVIate any part ofthe Debtor's name); If any part of the IndiVIdUal Debtor's
  name will not fit in !ine 2b, leave all of item 2 blank, check here   D   and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
      2a ORGANIZATION'S NAME                                                                                                                                                                                   --
OR    20. INDIVIDUAL'S SURNAME                                                            FIRST PERSONAL NAME                                    ADDinONAL NAME(S)IlNinAL(S)               SUFFIX



2c. MAILING ADDRESS                                                                       C'TY                                                   STATE    IPOSTAL CODE                     COUNTRY




3 SECURED PARTY S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) ProVIde only 2..!!!t Secured Party name (3a or 3b)
      3a. ORGANIZATION'S NAME

      ACH Capital LLC as agent for Shoreside Capital
OR    3b INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)IINITIAL(S)             SUFFIX



 3c !1.1AILING ADDRESS

  11 Broadway, Suite 814
                                                                                           C'TY

                                                                                            New York
                                                                                                                                                 STATE

                                                                                                                                                  NY
                                                                                                                                                          I POSTAL CODE

                                                                                                                                                              10004
                                                                                                                                                                                           COUNTRY

                                                                                                                                                                                            USA
4. COLLATERAL Thts financmg statement covers the followmg collateral.
All assets of the Debtor, now existing and hereafter arising, wherever located.




5. Check .Q!!!y if applicable and check £!!!lone box: Collateral is       held in a Trust (see UCC1Ad, item 17 and Instructions)       being administered by a Decedent's Personal Representative
Sa. Check .Q!!!y if applicable and check .Q!!!y one box.                                                                                  6b. Check Q!l.ly if applicable and check Q!1!y one box:

     D   Pub!ic.finance Transaction         D    Manufactured·Home Transaction            0   A Debtor is   a Transmltling Utility           0    Agn'cutturallien       0    Non-UCC Filing

7. ALTERNATIVE DES!GNAT!ON (if applicable):            D Lessee/Lessor              D ConsigneeJConsignor              0   Seller/Buyer           0    Bailee/Bailor          oucensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
49913910                                     INTERWORKS UNLIMITED INC.                                                                                 10038652
                                                                                                                                                               Prepared by CT Lien Solutions, P 0 Box 29071,
                                                                                                                                                               Glendale, CA 91209·9071 Tel (800) 331-3282
         EXHIBIT 6
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) {Rev. 04/20/11)
                                                                                                                                                                                          80
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 87 of 127 Page ID
                                   #:861




                    EXHIBIT 7
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 88 of 127 Page ID
                                   #:862




                     UNITED STATES DISTRICT COURT

                    CENTRAL DISTRICT OF CALIFORNIA




  INTERWORKS UNLIMITED, INC., )
  a California Corporation,   )
                              )
                Plaintiff,    )
                              )
          VS.                 ) CASE NO.
                              ) 2:17-cv-4983 AB KSx
  DIGITAL GADGETS, LLC;       )
  a New Jersey limited        )
  liability company,          )
                              )
                Defendants.   )
  ____________________________)
                              )
  AND RELATED CROSS-ACTION.   )
  ____________________________)




                               DEPOSITION OF
                                  ERIC LU

                     Thursday, September 13, 2018

                                  9:58 A.M.



                        21650 Oxnard Street
                        Suite 500
                        Woodland Hills, California 91367

EXHIBIT 7                                                                81
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 89 of 127 Page ID
                                          #:863
                                                  Page 2                                                              Page 4
  1         Deposition of ERIC LU, called as a witness by    1          DEFENDANT and COUNTER-CLAIMANT'S
                                                                          EXHIBITS, CONTINUED
  2   the Defendant and Counter-Claimant, before             2
                                                                 Exhibit 8      Cash Capital Agreement for the
  3   HELENA FLORES, Certified Shorthand Reporter            3               Purchase and Sale of Future
                                                                             Receipts, Bates Labeled
  4   Number 13313, for the State of California, with        4               CCG 000018 to -28            94
  5   principal office in the County of Los Angeles,         5 Exhibit 9        UCC Financing Statement, Bates
                                                                             Labeled CCG 000001           103
  6   commencing at 9:58 A.M., September 13, 2018, at        6
  7   21650 Oxnard Street, Suite 500, Woodland Hills,        7
  8   California.                                            8
  9                   * * *                                  9
 10                                                         10       QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER
 11   APPEARANCES OF COUNSEL:                               11                  Page   Line
                                                                                11     12
 12                                                         12                  12      8
 13        For the Plaintiff and                            13
 14
           Counter-Defendant:
              LAW OFFICES OF ROGER C. HSU                   14
 15
              BY: ROGER C. HSU, ESQ.
              175 South Lake Avenue                         15
 16
              Suite 210                                                       INFORMATION REQUESTED
              Pasadena, California 91101                    16
 17
              (626) 792-7936                                17                    (None.)
 18                                                         18
 19                                                         19
 20        For the Defendant and                            20
 21
           Counter-Claimant:
              LAZARUS & LAZARUS, P.C.                       21
 22
              BY: HARLAN M. LAZARUS, ESQ.
              240 Madison Avenue                            22
 23
              8th Floor
              New York, New York 10016                      23
 24
              (212) 889-7400                                24
 25                                                         25
                                                  Page 3                                                           Page 5
  1               INDEX                                      1           Woodland Hills, California
  2 Examination                     Page                     2    Thursday, September 13, 2018; 9:58 A.M. - 2:20 P.M.
  3 By Mr. Lazarus                   5                       3
  4                                                          4                 ERIC LU,
  5                                                          5 called as a witness by and on behalf of the Defendants
  6                                                          6 and Counter-Claimant, having been placed under oath, was
  7       DEFENDANT and COUNTER-CLAIMANT'S EXHIBITS          7 examined and testified as follows:
  8 Exhibit 1      First Amended Counterclaim of             8
               Digital Gadgets, LLC, for Breach
  9            of Contract, Breach of Contract,              9                   EXAMINATION
               Breach of Implied Warranty of
 10            Merchantability, Breach of                   10   BY MR. LAZARUS:
               Warranty, Negligence, Fraud, and
 11            Indemnification              50              11     Q. Good morning, Mr. Lu. My name is
 12   Exhibit 2 Answer to First Amended                     12   Harlan Lazarus, and I represent Digital Gadgets. I'm
               Counterclaim                 50
 13                                                         13   here today to take your deposition in a matter,
      Exhibit 3 E-mail Chain, Top E-mail to
 14            "Eric," from Chris Mitchell,                 14   Interworks Unlimited against Digital Gadgets.
               Dated 6/7/17                57
 15                                                         15          Have you ever been deposed before?
      Exhibit 4 E-mail Chain, Top E-mail to
 16            Charlie Tebele, from Chris                   16     A. Yes.
               Mitchell, Dated 6/30/17         66
 17                                                         17     Q. How many times?
      Exhibit 5 E-mail Chain, Top E-mail to Chris
 18            Mitchell, from "Eric," Dated                 18     A. Two.
               12/21/16, Bates Labeled Digital
 19            Gadgets 35                 80                19     Q. And when were those depositions?
 20   Exhibit 6 E-mail Chain, Top E-mail to                 20     A. About maybe ten years ago.
               Charlie Tebele, from Chris
 21            Mitchell, Dated 3/6/17, Bates                21     Q. Well, in either of those depositions, did you
               Labeled Digital Gadgets 244 to
 22            -246                    82                   22   testify on behalf of Interworks Unlimited?
 23   Exhibit 7 Letter to Digital Gadets, LLC,              23     A. No.
               from the Rubin Law Firm, PLLC,
 24            Dated 7/10/16                92              24     Q. Okay. In either of those depositions, were you
 25   ///                                                   25   a plaintiff or a defendant?

        EXHIBIT 7
Watson Court Reporters                             (800) 373-0888                                                  82
                                                                                                                 Page: 2 (2 - 5)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 90 of 127 Page ID
                                          #:864
                                                      Page 6                                                              Page 8
  1     A. Plaintiff.                                            1   years --
  2     Q. Okay. I'm going to ask you questions during           2    A. Yes.
  3   the course of the day. To the best of your ability,        3    Q. -- of its existence?
  4   please answer my questions. To the best of your            4         And are your offices there?
  5   ability, when I'm asking a question, please wait for me    5    A. Yes.
  6   to finish the question before you answer it, and I will    6    Q. Do you know a company, Digital Gadgets, LLC?
  7   do my best to not interrupt you when you're answering.     7    A. Yes.
  8     A. Okay.                                                 8    Q. And how do you know them?
  9     Q. You have to answer verbally so that the court         9    A. They were introduced to me by a sales -- a VP
 10   reporter can take it down. If, during the course of the   10   of sales at Chic.
 11   examination, you wish to confer with counsel, that's      11    Q. And who is the VP of sales?
 12   fine, except I would ask you that you answer a pending    12    A. Her name is Janet, last name is Lu, L-u. Not
 13   question before you confer with counsel. So if we're in   13   related.
 14   the middle of a question, before you speak to counsel,    14    Q. And who is Chic?
 15   you should try your best to answer the question.          15    A. Chic is the manufacturer of the hoverboard.
 16          Of course, if you don't understand the             16    Q. When did this introduction take place?
 17   question, you can ask me to rephrase it. And, lastly,     17    A. To my recollection, it's sometime in September
 18   if during the course of the morning, you wish to take a   18   or October of 2016.
 19   break -- during the course of the day, I should say --    19    Q. And do you recall the reason for the
 20   just let me know, and we'll take a break.                 20   introduction?
 21     A. Okay.                                                21    A. Yes. Digital Gadgets -- Chris Mitchell, who
 22     Q. By whom are you currently employed?                  22   was trying to solicit Chic for distribution in the
 23     A. Interworks Unlimited.                                23   U.S. -- we -- Interworks has the exclusive distribution.
 24     Q. And what is your position?                           24   And an introduction was made between Janet and Chris, to
 25     A. President.                                           25   me, for the reason that they want to sell Chic products
                                                      Page 7                                                              Page 9
  1    Q. What is the business of Interworks?                    1   in the United States. And that's the reason for the
  2    A. Distribution.                                          2   introduction, is they can buy directly from us because
  3    Q. Distribution of what?                                  3   we're the distributor -- the exclusive distributor.
  4    A. Distribution of gaming, consumer electronics,          4    Q. So Mr. Mitchell had made inquiry of Chic to
  5   and toys.                                                  5   acquire product from them --
  6    Q. And are you the owner of Interworks?                   6    A. Correct.
  7    A. Yes.                                                   7    Q. -- and Ms. Lu advised Mr. Mitchell that
  8    Q. Are there any other owners?                            8   Interworks was the exclusive distributor, and therefore
  9    A. No.                                                    9   put the two of you together?
 10    Q. How many employees does Interworks have?              10    A. Correct.
 11    A. Nine.                                                 11    Q. Now, at the time of this introduction, what was
 12    Q. Is Tony Tu one of your employees?                     12   the business relationship between Chic and Interworks?
 13    A. Yes.                                                  13         What were you the exclusive distributors of?
 14    Q. What's his position?                                  14    A. Exclusive distributors for their hoverboards.
 15    A. He's the accounts executive.                          15    Q. Do they make a product besides hoverboards?
 16    Q. And what are his duties and responsibilities?         16    A. Solely hoverboards.
 17    A. His duties are to assist me to process -- to          17    Q. And was the exclusivity that you had, was that
 18   communicate with our clients, customers, and our          18   in a writing?
 19   vendors.                                                  19    A. Yes.
 20    Q. How long has Interworks been in business?             20    Q. Has that writing been produced in this lawsuit?
 21    A. Almost ten years.                                     21    A. I'm not sure.
 22    Q. Where is Interworks located?                          22         MR. LAZARUS: I'd call for the production of
 23    A. Interworks is located at 2418 Peck Road,              23   the exclusivity agreement.
 24   City of Industry, California 90601.                       24    Q. When did Interworks and Chic enter into the
 25    Q. Has it been at that location for the ten              25   exclusivity agreement?

        EXHIBIT 7
Watson Court Reporters                                 (800) 373-0888                                                 83
                                                                                                                   Page: 3 (6 - 9)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 91 of 127 Page ID
                                          #:865
                                                        Page 10                                                           Page 12
  1    A. Sometime in 2015.                                        1         (Whereupon, the record was read back
  2    Q. Prior to the exclusivity arrangement, were you           2         by the Court Reporter as follows:
  3   doing business with Chic?                                    3         "Q. Prior to the exclusivity
  4    A. Yes, we were.                                            4         arrangement, had you made sales of
  5    Q. And the prior business consisted of purchasing           5         hoverboards to QVC?")
  6   hoverboards?                                                 6         THE WITNESS: No.
  7    A. Correct.                                                 7   BY MR. LAZARUS:
  8    Q. And how long had that prior business gone on?            8     Q. To whom had you made sales?
  9    A. Probably for about a year.                               9     A. Again, that's a trade secret. I --
 10    Q. Tell me, please, how it came to pass that the           10     Q. What's secret about it?
 11   arrangement became an exclusive.                            11     A. Because Digital Gadgets is a competitor, and
 12    A. Well, for a business relationship, you know, we         12   they have all rights to get the information from who I'm
 13   sold their product. They needed a distributor for the       13   selling to so they can attempt to solicit my accounts.
 14   U.S. channel. And we had the retail channels; so, you       14   So for that reason, I don't think that I should disclose
 15   know, that's kind of how it came about.                     15   any of the retail accounts. I mean, if you can figure
 16    Q. They had no other distributor in the U.S.?              16   what the retail accounts are, you know, it's what is out
 17    A. At that time, no.                                       17   there. It's retailers.
 18    Q. Did they propose the exclusive arrangement, or          18     Q. Okay. So exactly why it's not confidential or
 19   did you?                                                    19   secret.
 20    A. I think it was mutual.                                  20         So which retailers was it?
 21    Q. In your earlier answer, you used the                    21     A. It's secret in who is selling hoverboards. I
 22   expression, "we had the retail channels."                   22   don't want to disclose that.
 23         What does that mean?                                  23     Q. Okay. So on your counsel's instruction, you're
 24    A. Retail channels is your retail stores in the            24   refusing to disclose your customer base for hoverboards;
 25   United States. You know, big-bucks stores. Your -- you      25   is that correct?
                                                        Page 11                                                             Page 13
  1   know, your Wal-Mart, Target, your Best Buy, Toys "R" Us.     1    A.    That's correct.
  2   You know, big-bucks retailers.                               2         MR. HSU: I reiterate my objection and
  3    Q. When you say "We had the retail channels," what          3   instruction. Thank you.
  4   do you mean?                                                 4         MR. LAZARUS: And your objection is it's a
  5    A. That means we sell to the retail channels.               5   secret?
  6    Q. Okay. Did you have any exclusivity arrangement           6         MR. HSU: Trade secret. Without a protective
  7   with any retailer?                                           7   order, you're not going to get it. And I offered you.
  8    A. No.                                                      8         THE REPORTER: I'm sorry?
  9    Q. Prior to the exclusivity arrangement, had you            9         MR. HSU: "And I offered you."
 10   sold hoverboards to the retail channel?                     10         MR. LAZARUS: Don't try to justify your
 11    A. Yes.                                                    11   misconduct.
 12    Q. To whom did you make those sales?                       12         MR. HSU: You can say whatever you want.
 13         MR. HSU: Hold on.                                     13         MR. LAZARUS: I will say whatever I want.
 14         Objection. Trade secrets. Not reasonably              14   Thank you.
 15   calculated to lead to any admissible evidence.              15         MR. HSU: It's your deposition.
 16         Where are we going?                                   16         MR. LAZARUS: It is my deposition.
 17   BY MR. LAZARUS:                                             17    Q. For what period of time prior to the
 18    Q. Okay. Just answer the question.                         18   exclusivity arrangement had you sold hoverboards to QVC?
 19         MR. HSU: I instruct the witness not to answer.        19    A. Did you say "prior to the exclusivity"?
 20         MR. LAZARUS: Okay. Mark that, and I will seek         20    Q. Yes, sir, that's what I said.
 21   sanctions.                                                  21    A. I did not sell hoverboards to QVC.
 22    Q. Prior to the exclusivity arrangement, had you           22    Q. Okay. So after -- the first sales by
 23   made sales of hoverboards to QVC?                           23   Interworks, to QVC, of hoverboards came after you
 24    A. Can you repeat that question?                           24   entered into the exclusivity arrangement?
 25         MR. LAZARUS: Could you read the question back.        25    A. Correct.

        EXHIBIT 7
Watson Court Reporters                                  (800) 373-0888                                                  84
                                                                                                                    Page: 4 (10 - 13)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 92 of 127 Page ID
                                          #:866
                                                         Page 14                                                        Page 16
  1     Q. Okay. And how many units did you sell?                   1    Q. And they told you that the airing would be
  2     A. Roughly, off my head (verbatim), about 10,000.           2   approximately November of 2016?
  3     Q. Over what period of time?                                3    A. Right.
  4     A. Of a one-month period.                                   4    Q. Okay. When did you take in the -- withdrawn.
  5     Q. What month?                                              5         Did you physically receive the hoverboards from
  6     A. The month of November.                                   6   Chic?
  7     Q. What year?                                               7    A. Well, the goods came in late October, beginning
  8     A. 2016.                                                    8   of November. And products came in in sequence. It's
  9     Q. And what model hoverboard did you sell?                  9   coming in containers. It's a large volume; so it's many
 10     A. It's the High Roller Model C.                           10   containers that come in. So around that period of time,
 11     Q. Prior to selling hoverboards to QVC, had you --         11   products are flowing in.
 12   Interworks made sales of products to QVC?                    12    Q. In the fall of 2016, sometime in October?
 13     A. No.                                                     13    A. Right.
 14     Q. Who introduced you to QVC?                              14    Q. And where did they come into?
 15     A. I contacted QVC.                                        15    A. The Long Beach port and then to my warehouse.
 16     Q. And when did you do that?                               16    Q. Okay. Where is your warehouse?
 17     A. Around April of 2016.                                   17    A. 2418 Peck Road.
 18     Q. And who did you contact?                                18    Q. And did you take in 10,000 pieces from Chic,
 19     A. The buyer, Meghan Kane.                                 19   approximately?
 20     Q. And between April of 2016 and November of 2016,         20    A. Yes.
 21   how did it develop that you were able to sell                21    Q. And were all 10,000 of those sold to QVC?
 22   10,000 units to QVC?                                         22    A. Yes.
 23     A. Well, we made our sales pitch. We presented             23    Q. Other than -- other than those 10,000 pieces,
 24   our product. And Chic has the patent for the                 24   and in the period of calendar year 2016, had you taken
 25   hoverboard; so at that point, QVC decided to bring it on     25   in any other hoverboards for any other customer?
                                                         Page 15                                                         Page 17
  1   board.                                                        1    A. Yes.
  2     Q. At what point?                                           2    Q. Okay. And how many pieces did you sell?
  3     A. What's that?                                             3    A. Probably in the range of another, give or take,
  4     Q. At what point did they decide to bring in your           4   10,000.
  5   board?                                                        5    Q. And was that before or after you took in the
  6     A. I would say somewhere around June -- June, July          6   pieces for QVC?
  7   time frame.                                                   7    A. Before.
  8     Q. And from June to November, what happened?                8    Q. And after you took in the 10,000 pieces to --
  9     A. Can you rephrase that?                                   9   for QVC, did you ever again take in hoverboards for sale
 10          "What happened"? What do you mean, "what              10   to QVC -- for Interworks sale to QVC?
 11   happened"? I'm not understanding the question.               11    A. Yes.
 12     Q. Well, if they decided to bring them in in June,         12    Q. When?
 13   and the first sales were in November, what happened in       13    A. Like I said, products were coming in from --
 14   the period between June and November relative to those       14   you know, coming in for the holidays. So there needs to
 15   sales?                                                       15   be replenishment. So there were goods coming in
 16     A. Well, between the time between June and                 16   through -- every month, there's goods coming in.
 17   November, when they needed the goods, they -- as a           17         (Interruption in proceedings due to cell
 18   buyer, they have to plan when they're going to air it        18   phone.)
 19   because, as you know, QVC is not a -- QVC is not a           19         MR. LAZARUS: Excuse me.
 20   retail store. So they have to book an airing time. And       20         Yeah? I am. You're --
 21   during that process, they're setting up for the              21         THE WITNESS: You have to type that. He didn't
 22   holidays. So they're going to -- you know, we discuss        22   say "Off the record."
 23   the product, then they gave us airing time when they         23         THE REPORTER: I can do my job, thank you.
 24   needed to deliver the goods and when they're going to do     24   BY MR. LAZARUS:
 25   the airing. So...                                            25    Q. I'm sorry.

        EXHIBIT 7
Watson Court Reporters                                   (800) 373-0888                                                85
                                                                                                                  Page: 5 (14 - 17)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 93 of 127 Page ID
                                          #:867
                                                      Page 18                                                              Page 20
  1          After the 10,000 pieces were taken in, were           1     Q. Where were they delivered?
  2   they delivered to QVC?                                       2    A. They were delivered to the Phoenix distribution
  3    A. Which 10,000? Before or the after?                       3   in Santa Fe, which is Digital Gadgets's third-party
  4          I told you, there's before QVC and after --           4   warehouse logistics company.
  5   after I shipped 10,000 QVC items. So -- so before or         5     Q. And if you know, after delivery to Phoenix,
  6   after?                                                       6   where did those goods next go?
  7    Q. Okay. You said you took in 10,000 pieces for             7    A. Those goods, to my understanding, should be for
  8   QVC in October.                                              8   QVC's customers.
  9    A. Right. Right.                                            9     Q. Do you mean to say that they were shipped out
 10          Then, after, there's a continuation of products      10   of the Phoenix warehouse, to your understanding, direct
 11   coming in.                                                  11   to the QVC customer?
 12    Q. Okay. Were all 10,000 pieces shipped to QVC?            12    A. Correct.
 13    A. Yes.                                                    13     Q. Now, in what manner -- withdrawn.
 14    Q. Were they shipped, or were they called out by           14         What is the reason that that was an expedited
 15   QVC customers --                                            15   manner of doing business?
 16    A. They were shipped to QVC.                               16         How did you save time?
 17    Q. Okay. The subsequent pieces, over what period           17    A. Well, saving time is -- the transit time from
 18   of time would you make those shipments?                     18   our warehouse to -- to QVC's DC takes about seven days.
 19    A. Well, the remaining -- the flow of products             19   Okay? And for QVC to receive the goods and prepare the
 20   that's coming in, those are for our other customers, for    20   goods to ship, I don't know how long that's going to
 21   reorders and for the holidays. So, you know, there's        21   take. Okay? So with the drop-ship, they can
 22   always a flow of products coming in. It's not 10,000        22   immediately ship directly to the consumer versus going
 23   for QVC and you stop. There's a flow of products.           23   to the DC -- to the distribution center and the
 24    Q. Okay. But I asked you about QVC.                        24   distribution center out to that consumer.
 25          When did you next ship goods to QVC after the        25         And, again, the reason that we did the
                                                        Page 19                                                            Page 21
  1   10,000 pieces?                                               1   drop-ship is because it's a timing and it's
  2     A. After we shipped the 10,000 pieces to QVC, the          2   Christmastime, and so people want their gifts before
  3   next shipment, we actually went through Digital Gadgets.     3   Christmas.
  4     Q. What does that mean, "we went through                   4     Q. You will recall that you answered, a minute or
  5   Digital Gadgets"?                                            5   two ago, when I was asking you about the shipments --
  6     A. So Interworks sells directly to QVC, to their           6   after the 10,000 units, when your next shipments were to
  7   direct DC vendor. Digital Gadgets is a drop-ship             7   QVC, and your answer was that the next shipment was
  8   vendor. And due to the timing and the holidays, QVC          8   actually through Digital Gadgets.
  9   needed more products and the timing for us to ship to        9          Do you recall that?
 10   the DC for the airing out to the customers, and the         10     A. Mm-hmm.
 11   timing didn't work out. So that's where Digital Gadgets     11     Q. Okay. So was there an agreement, between you
 12   came in and asked to work together to do the online side    12   and Digital Gadgets, pertaining to the sale and delivery
 13   or the drop-ship side. So we sold Digital Gadgets goods     13   of hoverboard units, by Digital, to QVC, at the time
 14   so that they can be the drop-ship vendor for QVC.           14   that you made the sale to Digital Gadgets?
 15     Q. The goods -- the 10,000 pieces that Interworks         15     A. When you refer to "agreement," do you -- are
 16   sold to QVC were delivered to the QVC distribution          16   you referring to a contract, or are you referring to a
 17   center?                                                     17   PO? What are you referring to, "agreement"?
 18     A. Correct.                                               18     Q. Do you know what an agreement is?
 19     Q. And they were billed to QVC by Interworks?             19     A. I do know what an agreement is, but there's
 20     A. Correct.                                               20   many forms of "agreement."
 21     Q. The drop-ship goods that you're referring to           21     Q. Thank you.
 22   were delivered -- withdrawn.                                22          Was there an agreement between you and
 23         Were the drop-ship goods that you referred to         23   Digital Gadgets whereby you and Digital Gadgets
 24   delivered to the DC?                                        24   understood that these hoverboards would go to QVC?
 25     A. No.                                                    25     A. The agreement is they're PO'd to us.

        EXHIBIT 7
Watson Court Reporters                                  (800) 373-0888                                                 86
                                                                                                                   Page: 6 (18 - 21)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 94 of 127 Page ID
                                          #:868
                                                    Page 22                                                              Page 24
  1    Q. The Digital Gadgets PO?                               1    Q. Now, the units for the first order, when --
  2    A. Correct. Digital Gadgets's PO.                        2   when that order was placed by Digital Gadgets, did
  3    Q. Okay. However, again, referring to your               3   Interworks have those units in inventory?
  4   earlier answer, you stated that your next shipment to     4    A. Yes.
  5   QVC went through Digital Gadgets --                       5    Q. How about when the second order came?
  6    A. Correct.                                              6    A. Yes.
  7    Q. Do you recall that?                                   7    Q. And when -- when did you acquire those units?
  8         -- so when Digital Gadgets purchased those          8    A. Again, it's between November through December.
  9   goods from Interworks, was it your understanding that     9   The whole -- products come on a container load. And
 10   Digital Gadgets would deliver those units to QVC?        10   there's 2,400 per container; so they come on a weekly
 11    A. That's correct.                                      11   basis.
 12    Q. And how many units were -- were subject of this      12    Q. Were they -- did they arrive at the same time
 13   agreement?                                               13   as the 10,000 pieces that you shipped to the QVC drop
 14    A. 4,800 pieces for the first order.                    14   center?
 15    Q. First quarter of what year?                          15    A. No. They come two or three containers per
 16    A. No. First order.                                     16   week. So in sequence, they come, you know, on the -- on
 17    Q. I'm sorry. First order. Okay.                        17   a week-to-week basis. Not in one shot, the 10,000, but,
 18         And what model was that?                           18   you know, little by little they trickle in.
 19    A. Model C.                                             19    Q. Am I correct that the 10,000 pieces that you
 20    Q. Now --                                               20   sold to QVC arrived contemporaneous with the
 21    A. And a second order of 5,800 pieces.                  21   4,800 pieces that ultimately went through
 22    Q. And timing-wise, when was the 4,800-piece order      22   Digital Gadgets?
 23   placed?                                                  23    A. Can you repeat that question?
 24    A. 4,800-piece order was placed roughly around          24    Q. Let me try again. Did you --
 25   beginning of December.                                   25    A. Yeah.
                                                    Page 23                                                              Page 25
  1    Q. And the 5,800-piece order?                            1    Q. Did these -- did you buy 10,000 pieces for drop
  2    A. 5,800 pieces was around early January.                2   for your shipment to the QVC DC, and then buy
  3    Q. Now, prior to the placement of those orders --        3   4,800 pieces for Digital Gadgets to drop-ship?
  4   and, by the way, I want to be clear.                      4   (Verbatim.)
  5         Those were Digital Gadgets orders to                5    A. No. We bought -- we bought 20,000 units --
  6   Interworks; correct?                                      6    Q. Okay.
  7    A. Correct.                                              7    A. -- from the factory. And the units that come
  8    Q. Okay. Prior to the placement of those orders,         8   in, we allocate 10,000 to QVC, which they committed to;
  9   by Digital Gadgets, with Interworks, had you spoken to    9   and then whatever that QVC wanted additionally for the
 10   QVC concerning the routing of these goods through        10   drop-ship, that's what Digital Gadgets ordered.
 11   Digital Gadgets?                                         11    Q. Okay. And is there a piece of paper from
 12    A. Yes.                                                 12   Interworks, to Chic, that is an order for 20,000 units
 13    Q. With whom did you speak?                             13   of hoverboards -- these 20,000?
 14    A. Again with Meghan Kane.                              14    A. You mean like a PO?
 15    Q. Tell me what those conversations were.               15    Q. Yes, sir.
 16    A. The conversations were, "How can we expedite         16    A. Of course.
 17   more products?" "How can we sell and push more units     17    Q. Okay. And do you, Interworks, maintain a copy
 18   for the holidays?"                                       18   of that PO?
 19         And the solution was to use a drop-ship vendor.    19    A. Of course.
 20    Q. And that was Digital Gadgets?                        20          MR. LAZARUS: I call for the production of that
 21    A. So -- Digital Gadgets. Correct.                      21   purchase order, which I don't think has been produced.
 22    Q. And that's the earlier story you told me about       22          THE WITNESS: But again, Roger, with this is
 23   the introduction? That's the reason for the              23   this is a trade secret, also, because that's my factory.
 24   introduction?                                            24   And this document -- I mean, this document has all the
 25    A. Correct.                                             25   information -- costs and -- you know, the factory

        EXHIBIT 7
Watson Court Reporters                                (800) 373-0888                                                 87
                                                                                                                 Page: 7 (22 - 25)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 95 of 127 Page ID
                                          #:869
                                                      Page 26                                                            Page 28
  1   information. And I don't want this disclosed because --     1   you referring to working in the pick-and-pack, or are
  2   BY MR. LAZARUS:                                             2   you talking about working in the office?
  3     Q. I'm not interested in -- I understand what             3         I mean -- you know, the question is kind of
  4   you're saying. I don't need the explanation. You don't      4   vague. Like, you know, working in the warehouse -- my
  5   want to produce it. I will take it up with the court        5   employees who do processing don't really work in the
  6   down the road. I don't need the explanation.                6   warehouse.
  7         MR. HSU: Yeah. When the request is being              7    Q. Then you answered the question.
  8   made, we can respond to it.                                 8    A. Yeah.
  9         MR. LAZARUS: The request is being made now,           9    Q. How many work in the warehouse?
 10   and I will put it in writing when I get the transcript.    10    A. About three, four.
 11   But I do want to go on record. I want the PO -- or POs     11    Q. Okay. And how many work in the office
 12   from Interworks, to Chic, for these -- for these           12   associated with the warehouse?
 13   hoverboards.                                               13    A. About five.
 14     Q. Now, when the hoverboards -- these                    14    Q. Is Mr. Tu one of those?
 15   20,000 pieces arrived, were they all received at the       15    A. He's one of the five.
 16   Interworks warehouse?                                      16    Q. Do the four warehouse workers have different
 17     A. Yes.                                                  17   duties from one another?
 18     Q. And the approximately 10,000 pieces were              18    A. No.
 19   drop-shipped to -- pardon me -- were -- withdrawn.         19    Q. Okay. What do they do? What do they do when
 20         10,000 pieces, approximately, were shipped to        20   goods are received?
 21   the QVC distribution center, and another 10,000 over       21    A. They unload containers, pick-and-pack.
 22   time, approximately, went to the Phoenix warehouse for     22    Q. So our record is clear, when you say
 23   Digital Gadgets?                                           23   "pick-and-pack," what does that mean?
 24     A. Correct.                                              24    A. That means they take the product, label the
 25     Q. Was there one PO to Chic, from Interworks, for        25   product with the shipping information, and get it ready
                                                      Page 27                                                              Page 29
  1   these 20,000 pieces, or more than one?                      1   and prepare to ship.
  2    A. Through the year or...? I mean --                       2     Q. And in the ordinary course, do they inspect the
  3    Q. These 20,000 pieces that we've been talking             3   received units?
  4   about.                                                      4     A. They do not inspect goods.
  5    A. I don't remember how many POs. But it could be          5     Q. Why not?
  6   one; it could be two.                                       6     A. Well, let me rephrase that.
  7    Q. Okay. And what was ordered on the POs?                  7         When you talk about "inspect the goods" -- so
  8    A. The Model C hoverboards.                                8   are you talking about opening the boxes and looking into
  9    Q. And the Model C hoverboards that were shipped           9   the products and inspecting the products, or are you
 10   to the QVC distribution center, were they from the same    10   talking about making sure that the boxes are not damaged
 11   POs that were shipped by Interworks to -- to Phoenix,      11   from the outside?
 12   the warehouse for Digital Gadgets?                         12     Q. Okay. Whichever one you want.
 13    A. Yes.                                                   13         Do they inspect the goods or not?
 14    Q. So that the hoverboards that went from                 14     A. Well, they do inspect the goods, looking --
 15   Interworks to QVC should have been identical to the        15   making sure that the product is not damaged from the
 16   hoverboards that went from Digital to -- drop-shipped to   16   outside.
 17   QVC's customers?                                           17     Q. So they don't open the box?
 18    A. Yes.                                                   18     A. They do not open the box. However, we do do
 19    Q. And when -- withdrawn.                                 19   spot checks. So what we do is Tony -- he goes out there
 20         Of the nine employees that Interworks has, were      20   and opens certain boxes, turn it on, turn it off to test
 21   they all there in calendar year 2016 and '17?              21   the products. (Verbatim.) And after that is done, then
 22    A. I believe so.                                          22   everything goes out.
 23    Q. And how many of those employees were at the            23     Q. Do you know that Mr. Tony Tu did that with
 24   warehouse or worked at the warehouse?                      24   respect to the hoverboards that were delivered, by
 25    A. So when you say "worked at the warehouse," are         25   Interworks, to Digital Gadgets?

        EXHIBIT 7
Watson Court Reporters                                 (800) 373-0888                                                  88
                                                                                                                   Page: 8 (26 - 29)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 96 of 127 Page ID
                                          #:870
                                                           Page 30                                                            Page 32
  1    A. Yeah, he did do the inspection.                             1   products arrived at your warehouse, what paperwork came
  2    Q. How do you know?                                            2   with the hoverboards?
  3    A. Because he inspects the product. That's part                3     A. That would be standard bill of lading. And I
  4   of his job.                                                     4   believe the -- the performer invoices from -- from
  5    Q. Okay. But do you know that he inspected these               5   the -- from the factory that comes along with the bill
  6   goods?                                                          6   of lading.
  7    A. Yes.                                                        7     Q. Now, prior to the 20,000 pieces that we're
  8    Q. How do you know that?                                       8   talking about arriving at the Interworks warehouse, and
  9    A. Because he -- he communicated with                          9   in the process of Interworks making sales to QVC, did
 10   Digital Gadgets that, you know, the products that went         10   Interworks supply product specifications to QVC for
 11   out -- (inaudible) his inspections.                            11   these hoverboards?
 12         MR. LAZARUS: Could you repeat the --                     12     A. Yes.
 13         THE REPORTER: Did you say "passed his                    13     Q. Okay. And how do you know that that happened?
 14   inspections"?                                                  14     A. Well, that's -- that's a requirement for
 15         THE WITNESS: Huh?                                        15   documentations that they request and that we submitted
 16         THE REPORTER: "Because he -- he communicated             16   to them.
 17   with Digital Gadgets that, you know, the products that         17     Q. What are those documentations?
 18   went out" --                                                   18     A. The UL certifications and patent. And I
 19         Did you say "passed his inspection"? Is that             19   think -- I think those are the two major ones that we
 20   what you said?                                                 20   have submitted to them.
 21         THE WITNESS: "Passed inspection"?                        21     Q. Do you know if third-party test reports were
 22         THE REPORTER: I'm asking you.                            22   submitted?
 23         THE WITNESS: Oh, okay.                                   23     A. I believe so.
 24         Yeah, make sure that the products are spot               24     Q. And who at Interworks was tasked with sending
 25   checked and tested, and make sure they're good.                25   those documents for the --
                                                           Page 31                                                            Page 33
  1   BY MR. LAZARUS:                                                 1     A. Tony sent those documents.
  2     Q. So how do you know he did this?                            2     Q. Did Tony set up the hoverboard product on the
  3     A. How do I know he did that?                                 3   QVC vendor portal?
  4          Well, that's part of his job. I mean, I don't            4     A. Yes.
  5   know if did he it or not, but he -- that's -- he claimed        5     Q. What does that mean? What did he do?
  6   that he did. He said that he did. And that's part of            6     A. So I don't handle that aspect. Okay? So what
  7   his job. And that's not only for QVC. That's for every          7   that means is -- to my knowledge, is putting up the
  8   customer that we ship the products to.                          8   vendor number, the UPC number, you know, the cost.
  9          One thing is -- that we do clearly is, when the          9   Basic setup information.
 10   goods come in, instead of having the guys that did the         10     Q. Okay. And do you know if QVC has a process
 11   pick-and-pack, I have Tony, which is a more knowledge          11   whereby they pass or fail proposed products?
 12   and detailed person, inspect the product.                      12     A. I think so.
 13     Q. And the inspection that you referred to was he            13     Q. Are you a participant, you personally, in that
 14   opened boxes and turned the product on and off?                14   process?
 15     A. Right. Testing the product if everything is               15     A. No, I'm not.
 16   functioning correctly.                                         16     Q. Who is?
 17     Q. Which means turning it on and turning it off?             17     A. Tony was the one who did the processing.
 18     A. Turning it on, making sure the wheels spin                18     Q. Okay. Does Tony -- was it Tony's job to
 19   and -- you know, that's a typical test that we do.             19   physically send a hoverboard to QVC for their
 20     Q. Do you keep records of those tests?                       20   inspection?
 21     A. We don't have records of those tests.                     21     A. Yes.
 22     Q. Do you know if Mr. Tony Tu kept records of his            22     Q. And do you know how many hoverboards were sent
 23   testing?                                                       23   to QVC for QVC's approval before delivery of the
 24     A. I don't think he -- we keep testing records.              24   10,000 pieces by Interworks?
 25     Q. Now, when the products arrive -- the hoverboard           25     A. I'm not -- I'm not sure how many pieces they

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                                  89
                                                                                                                      Page: 9 (30 - 33)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 97 of 127 Page ID
                                          #:871
                                                        Page 34                                                             Page 36
  1   sent.                                                        1   put a carrying case inside the box. So at that time, he
  2     Q. Okay. And do you know whether Interworks                2   turns it while we do the repack.
  3   maintains records pertaining to the reports --               3    Q. Explain to me one more time the carrying case
  4   pertaining to -- withdrawn.                                  4   part. I don't understand.
  5         Do you know whether Interworks maintains copies        5    A. So the hoverboard that we ship to QVC, we
  6   of the paperwork that was sent to QVC by Interworks?         6   include a carrying case, which means we have to open the
  7     A. We should have that, yes.                               7   box, put the carrying case in, reseal it. At that time,
  8     Q. And what does that paperwork consist of?                8   he does the spot check.
  9     A. Again, I don't know.                                    9    Q. Okay. So every box is opened?
 10     Q. That would be these UL certifications,                 10    A. Correct.
 11   third-party reports, and the patent information?            11    Q. And some boxes are opened and spot checked by
 12     A. If that's information -- so I -- you know,             12   Mr. Tu?
 13   again, I don't handle that part. Tony is the one who        13    A. Correct.
 14   provides the information to QVC. So all the -- he deals     14    Q. But every box is opened, and they -- and the
 15   with -- Tony deals with the -- with the factory and         15   cover or container is supplied with the hoverboard?
 16   getting those information. So I do not -- you know, I       16         THE WITNESS: Can you repeat that question?
 17   do not know exactly what is needed.                         17         (Whereupon, the record was read back
 18     Q. When the 20,000 units arrived at Interworks --         18         by the Court Reporter as follows:
 19   10,000 for shipment to the QVC DC, and the others for       19         "Q. But every box is opened, and
 20   drop-shipment through Digital Gadgets -- what efforts,      20         they -- and the cover or container is
 21   if any, did Interworks make to determine whether the        21         supplied with the hoverboard?")
 22   product that was received conformed to the products that    22         THE WITNESS: Repeat that one more time --
 23   were approved by QVC?                                       23   BY MR. LAZARUS:
 24     A. Well, the goods that were purchased were               24    Q. Let me just ask you.
 25   purchased from Chic, who is the patent holder for the       25    A. Yeah.
                                                        Page 35                                                             Page 37
  1   hoverboard. So since we are the distributor, we believe      1    Q. When the box is open, what do you do?
  2   that Chic produces the superior -- more superior product     2    A. When the box is opened, we insert a carrying
  3   than all the knockoffs they sell in the market.              3   case inside, and then we seal it. There are boxes where
  4     Q. When Interworks received the 10,000 pieces --           4   Mr. Tu will go in there and turn it on, check the wheels
  5   10,000 for delivery to the QVC DC by Interworks, and         5   make sure they spin. And then we reseal it.
  6   10,000 for delivery by drop-shipment through                 6    Q. Was that carrying case supplied in connection
  7   Digital Gadgets -- what efforts did Interworks make to       7   with the units delivered to Digital Gadgets as well?
  8   determine whether those products and their                   8    A. Yes.
  9   specifications conformed to the product specifications       9    Q. So every box that was delivered by Interworks
 10   approved by QVC?                                            10   to Digital Gadgets went through the same process as
 11     A. So, again, each -- each pallet that goes out,          11   those that were delivered by Interworks to QVC's
 12   we spot check about ten pieces. So we make sure that,       12   distribution center?
 13   you know, all the products that are being shipped are       13    A. Correct.
 14   working properly.                                           14    Q. And was the spot check for the Digital Gadgets
 15     Q. So now your testimony is that, on each pallet          15   goods the same as the spot check for the QVC goods?
 16   ten pieces are checked.                                     16    A. Yes.
 17     A. Yes.                                                   17    Q. And do you know if Mr. Tu ever looked at specs
 18     Q. And it's Tony Tu that does that?                       18   for hoverboards as approved by QVC and looked at a
 19     A. Tony does the spot checks, yes.                        19   hoverboard interior, or opened the hoverboard, to see if
 20     Q. And you -- Tony Tu spot checks ten pieces off          20   the specs matched -- the technical specs?
 21   each pallet?                                                21    A. That is a "No" because, once you open it, it
 22     A. Correct.                                               22   voids the warranty.
 23     Q. And he does that by opening the box?                   23    Q. So none -- not -- withdrawn.
 24     A. Well, the process is that the hoverboards come         24         So of these 20,000 pieces, there was no
 25   with the carrying case. So the boxes are open, and we       25   inspection done past the spot checking by Mr. Tu; is

        EXHIBIT 7
Watson Court Reporters                                  (800) 373-0888                                                  90
                                                                                                                  Page: 10 (34 - 37)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 98 of 127 Page ID
                                          #:872
                                                            Page 38                                                         Page 40
  1   that correct?                                                    1     A. Conforming, meaning that the specs that they
  2     A. That's correct.                                             2   have in the patent and how they made this product, all
  3          MR. LAZARUS: Did you keep your exhibits? You              3   the components, all the ICs, are per the specs of the
  4   don't have to --                                                 4   creator of the product.
  5          THE REPORTER: There are a lot of papers; so               5     Q. Okay. And the specs that you are referring to
  6   let's not get them mixed up.                                     6   were specs that were approved by QVC?
  7          MR. LAZARUS: Okay. With that in mind, if                  7     A. Well, yes.
  8   you'll just take out Tu 10.                                      8     Q. Okay. And so the products that were delivered
  9     Q. Have you ever seen Tu 10 before?                            9   by Interworks, to Digital Gadgets, were conforming to
 10     A. I don't remember seeing this.                              10   the QVC specs?
 11     Q. You do know that Interworks has commenced an               11     A. Yes.
 12   action against Digital Gadgets; correct?                        12     Q. Do you know that?
 13     A. Correct.                                                   13     A. I know that.
 14     Q. And do you see that this document, Tu 10, is               14     Q. How do you know that?
 15   titled, on the first page, the right side, "Complaint           15     A. I know that because the shipments that came in
 16   for Breach of Contract," and it continues?                      16   from Chic -- I know that the qualities -- are a good
 17     A. What page?                                                 17   quality product, and the fact that we did do our due
 18          MR. HSU: The first page.                                 18   diligence of spot checking the products. And products
 19          THE WITNESS: Okay.                                       19   that went out to Digital Gadgets had no issues.
 20   BY MR. LAZARUS:                                                 20     Q. Okay. So you're assuming that they were the
 21     Q. Okay. Have you ever seen this document before?             21   same because you followed a course of conduct that you
 22          And feel free to look through it.                        22   typically follow with respect to the receipt and
 23     A. Yes. This one -- this one, yes. I thought                  23   delivery of goods?
 24   this was a Tony file. So -- okay. Yes.                          24     A. Correct.
 25     Q. Okay. So you have seen this before?                        25     Q. Now, when -- withdrawn.
                                                            Page 39                                                           Page 41
  1     A. Yes.                                                        1          Do you know how big a factory Chic is?
  2     Q. Okay. I want you to look at Paragraph 9 of the              2     A. They're -- they're a big factory.
  3   complaint, at Page 4, which says that -- "Even though            3     Q. Okay. Do you know how many workers they have?
  4   the hoverboards were conforming and accepted, defendant          4     A. At least 100-something, plus.
  5   has failed to fully pay for these orders."                       5     Q. 100 or --
  6          Do you see that?                                          6     A. I never counted how many they have. But, you
  7     A. Mm-hmm.                                                     7   know, I would say there are 100-plus.
  8     Q. How do you know the hoverboards were                        8     Q. And do you know how many hoverboards they
  9   conforming?                                                      9   produced annually in 2016?
 10     A. Again, the hoverboards were made by the                    10     A. That, I do not know.
 11   original creator of this product. Okay? The specs, the          11     Q. Do you know whether Chic, in 2016, continually
 12   quality control -- it is the best quality hoverboard in         12   manufactured hoverboards?
 13   the market. Okay?                                               13     A. Yes.
 14          In China, the factories -- I've inspected the            14     Q. Yes, they did?
 15   factory, seen the quality of the product. So when the           15     A. Yes, they did.
 16   products come in, when we do our spot check, it                 16     Q. Do you know whether the hoverboards that you
 17   determines how many units turn on or don't turn on.             17   purchased from Chic in 2016 -- do you know whether they
 18   That's what we're trying to determine. That's the only          18   were all from the same production run?
 19   way that we can determine that these goods are good or          19     A. That, I'm not sure. Okay? So I am assuming
 20   bad. Okay? There's no other way. If we open the                 20   that, you know, it's all from the one factory.
 21   product, that voids the contract -- or voids the                21     Q. You're assuming that it's all from one factory,
 22   warranty.                                                       22   but you do not know if it's all from one production
 23     Q. Now, when it says here at Paragraph 9, "Even               23   line?
 24   though the hoverboards were conforming," what do you            24     A. I assume that, when I PO to Chic, it's coming
 25   understand the reference to -- "conforming" to mean?            25   from Chic.

        EXHIBIT 7
Watson Court Reporters                                      (800) 373-0888                                                 91
                                                                                                                     Page: 11 (38 - 41)
       Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 99 of 127 Page ID
                                          #:873
                                                           Page 42                                                           Page 44
  1    Q. Okay. But do you know if the units you                      1         MR. HSU: That is a speaking objection. But
  2   purchased from Chic were manufactured by Chic all at the        2   prior to that, it wasn't.
  3   same time?                                                      3   BY MR. LAZARUS:
  4    A. To my understanding, yes.                                   4    Q. How do you know the goods were accepted?
  5    Q. Do you know what a "lot" is?                                5    A. Same thing as conforming, you know. We
  6    A. I know what a "lot" is.                                     6   understand that the product is -- the product that we
  7    Q. What is a "lot"?                                            7   receive and accept are the quality product that Chic
  8    A. A "lot" is what they produce in a group, what               8   produces, based on what they have on their patent,
  9   goes out.                                                       9   what -- their claims on the patents, and what components
 10    Q. Were these goods -- I'm sorry.                             10   they use in their patented product.
 11          Were the goods received by Interworks in the            11    Q. And the products that you received that were
 12   fall of 2016 from one lot or more than one lot?                12   sent or delivered by Interworks to the QVC distribution
 13    A. Again, we PO for 20,000 pieces. And what we                13   center were supposed to be conforming and the same as
 14   receive should be from one lot.                                14   the products that were delivered by Interworks to
 15    Q. Why do you say it should be from one lot?                  15   Digital Gadgets for drop-shipment; is that correct?
 16    A. Or it is from one lot.                                     16    A. Correct.
 17    Q. How do you know?                                           17         MR. LAZARUS: Let's take a two-minute break.
 18    A. I don't know.                                              18         (Brief recess.)
 19    Q. And do you know that -- or do you know if, in              19         MR. LAZARUS: Back on the record.
 20   the course of manufacturing consumer electronic                20    Q. Mr. Lu, do you know a person Charlie Tebele?
 21   products, there's a variation, from time to time, in the       21    A. Yes.
 22   product of goods from lot to lot?                              22    Q. Have you ever met him?
 23    A. I'm a distributor. So I'm not a manufacturer.              23    A. Yes.
 24   So I'm not very familiar with that.                            24    Q. When did you meet him first?
 25    Q. And you don't check for it?                                25    A. CES 2017.
                                                           Page 43                                                           Page 45
  1    A. I look at, I visit the factory. I see the                   1    Q. And what is CES?
  2   production line. And from what is proven and shown to           2    A. Consumer Electronics Show.
  3   me at the factory, I have all reason to believe that            3    Q. And that show is usually in January, is it not?
  4   these are high-quality goods. They've presented the             4    A. Beginning of January.
  5   patent. So, you know, the -- my understanding, these            5    Q. Prior to meeting Mr. Tebele at CES 2017, had
  6   are the superior products, compared to what's in the            6   you ever spoken to him?
  7   market.                                                         7    A. Yes.
  8    Q. Referring again to Paragraph 9, "Even though                8    Q. How much prior to CES had you spoken to him?
  9   the hoverboards were conforming and accepted" -- what do        9    A. I don't recall how many times, but there were a
 10   you mean when you say they were accepted?                      10   few conference calls.
 11    A. They're accepted because, again, the products              11    Q. How much backwards in time was that?
 12   are from Chic. And they have the patent to support             12          Weeks? Days? Months?
 13   their product, and they have the quality control to            13    A. Probably months.
 14   support their product.                                         14    Q. Was Mr. Tebele the first person you spoke to
 15    Q. But what do you mean, they were -- these                   15   after the introduction by Meghan?
 16   hoverboards were accepted?                                     16    A. No.
 17         MR. HSU: Objection. Calls for a legal                    17    Q. Who you did you speak to first?
 18   conclusion. And calls for speculation.                         18    A. Chris Mitchell.
 19         MR. LAZARUS: Okay. No speaking objections.               19    Q. Okay. And how many times did you speak to
 20         The witness can answer.                                  20   Chris Mitchell before you met with Mr. Tebele?
 21         MR. HSU: That's not a speaking objection.                21    A. Numerous times.
 22         MR. LAZARUS: That's a speaking objection.                22          So can I ask a question?
 23         MR. HSU: That's my document, not his document.           23          So it's my understanding that Mr. Mitchell is
 24   How --                                                         24   no longer with the company. Is that... just asking if
 25         MR. LAZARUS: It's a speaking objection and --            25   he's still with the company.

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                                 92
                                                                                                                    Page: 12 (42 - 45)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 100 of 127 Page ID
                                          #:874
                                                   Page 46                                                          Page 48
  1         MR. LAZARUS: Off the record, please.               1   answer.
  2         (Discussion held off the record.)                  2    Q. Okay. So what specifications did you talk
  3         MR. LAZARUS: Back on the record.                   3   about with Mr. Mitchell?
  4     Q. Prior to your meeting with Mr. Tebele at CES,       4    A. It's the model.
  5   had Digital Gadgets placed the hoverboard order with     5    Q. Just the model?
  6   Interworks?                                              6    A. Yeah.
  7     A. Yes.                                                7    Q. So you didn't talk about the speed or similar?
  8     Q. And with whom -- withdrawn.                         8    A. Well, those informations were sent to him by
  9         Who placed it on behalf of Digital Gadgets?        9   Tony.
 10   Who was the person that placed the order?               10    Q. So you did not speak to Mr. Mitchell about
 11     A. Chris Mitchell.                                    11   those specifications?
 12     Q. And other -- withdrawn.                            12    A. Well, I mean, specification of the product --
 13         Did Chris Mitchell place the order with you?      13   again, those informations were e-mailed to him, of what
 14     A. Yes.                                               14   the product is.
 15     Q. And did you negotiate the price and terms with     15    Q. Okay.
 16   Mr. Mitchell?                                           16    A. So -- you know.
 17     A. Yes.                                               17    Q. But I'm asking you what you spoke to
 18     Q. Did anybody else conduct those negotiations for    18   Mr. Mitchell about.
 19   Interworks?                                             19    A. Well, I don't recall. There were many things
 20     A. No.                                                20   that we spoke about.
 21     Q. Did you conduct those negotiations, at any         21    Q. But did you speak about product specifications
 22   time, with Mr. Tebele?                                  22   with Mr. Mitchell, other than the model?
 23     A. No. However, the deal was run through              23    A. I believe so.
 24   Mr. Tebele through Chris Mitchell.                      24    Q. What did you tell him?
 25     Q. And what does that mean, "the deal was run         25    A. Probably the basic specs of the product.
                                                   Page 47                                                            Page 49
  1   through Mr. Tebele through Chris Mitchell"?              1    Q. What are the basic specs of the product?
  2    A. So the offer were made (verbatim), and               2    A. Well, the color, the -- the speed, and the
  3   Mr. Tebele was included in the e-mails. And in           3   patent involved.
  4   reference to e-mails from Chris Mitchell, he referred    4    Q. Did you discuss the approval, by QVC, of the
  5   Charlie Tebele as accepting the deals and the pricing    5   specs for the product with Mr. Mitchell?
  6   and whatnot.                                             6    A. No.
  7    Q. Okay. Just to be clear, when you say the offer       7    Q. Did you and Mr. Mitchell discuss QVC as the
  8   was made, who made an offer?                             8   ultimate -- or as the Digital Gadgets' customer for
  9    A. Well, I -- there's offers that was offered from      9   these goods?
 10   Chris on the pricing, what they needed it to be, and    10         THE WITNESS: Can you repeat that question for
 11   what they -- what they wanted.                          11   me?
 12    Q. And to your knowledge, the pricing and terms        12         (Whereupon, the record was read back
 13   were -- were run by Chris Mitchell through Charlie?     13         by the Court Reporter as follows:
 14    A. Correct.                                            14         "Q. Did you and Mr. Mitchell discuss
 15    Q. And did you, at any time, discuss the product       15         QVC as the ultimate -- or as the
 16   specifications with Chris Mitchell?                     16         Digital Gadgets customer for these
 17    A. The information for product specs was sent by       17         goods?")
 18   Tony to Chris.                                          18         THE WITNESS: What do you mean by "ultimate"?
 19    Q. But my question was, did you ever discuss the       19   BY MR. LAZARUS:
 20   product specifications with Chris Mitchell?             20    Q. Okay. Let me rephrase the question.
 21    A. So you have to clarify "specifications."            21         Did you discuss with Mr. Mitchell that
 22         What kind of specifications are you talking       22   Digital Gadgets was going to sell the goods to QVC?
 23   about? You know, what model?                            23    A. Yes.
 24         Are we talking about how fast it goes?            24    Q. And did Mr. Mitchell know that, prior to his
 25         I mean, again, it's very vague for me to          25   purchase, on behalf of Digital, of these hoverboards,

        EXHIBIT 7
Watson Court Reporters                               (800) 373-0888                                                93
                                                                                                             Page: 13 (46 - 49)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 101 of 127 Page ID
                                          #:875
                                                          Page 50                                                          Page 52
  1   you had made sales separately, of the same item, to QVC?       1          relevant times, knew that DG purchased
  2    A. Yes.                                                       2          and" -- "purchased the hoverboards for
  3    Q. How about with Mr. Tebele? Did you ever talk               3          resale to QVC."
  4   about the specifications of the product with Mr. Tebele?       4          Are we talking about our hoverboard or --
  5    A. No.                                                        5   because they were also selling hoverboards. So are they
  6    Q. I want to show you next a document which I'll              6   referring to our hoverboards?
  7   ask the reporter to mark -- mark two at once. The First        7     Q. Well, it says, in 11, that DG began purchasing
  8   Amended Counterclaim of Digital Gadgets should be Lu 1.        8   boards from Interworks. And 12 says "In connection
  9   And then the answer to the first amended counterclaim          9   therewith."
 10   should be Lu 2.                                               10     A. Okay.
 11         (Defendant/Counter-Claimant's                           11     Q. So those hoverboards purchased by DG --
 12         Exhibits Lu 1 and Lu 2 were marked                      12          (Interruption in the proceedings.)
 13         for identification by the Court                         13          (Brief recess.)
 14         Reporter, and copies are attached                       14   BY MR. LAZARUS:
 15         hereto.)                                                15     Q. So do you see that the hoverboards referred to
 16   BY MR. LAZARUS:                                               16   in Paragraph 12 are hoverboards that are referred to in
 17    Q. The witness has in front of him what has now              17   11 --
 18   been marked as Lu 1 and Lu 2. Just to be clear, is --         18     A. Mm-hmm.
 19   Lu 1 was the counterclaim --                                  19     Q. -- and that says the hoverboards that DG bought
 20    A. Yes.                                                      20   from Interworks?
 21    Q. -- and Lu 2 is the answer to the counterclaim.            21     A. That's correct.
 22         Have you ever seen either of those documents            22     Q. Okay. So is it true that Interworks knew, at
 23   before?                                                       23   all times, that DG purchased the hoverboards for resale
 24    A. Yes.                                                      24   to QVC?
 25    Q. I want you to look at Paragraph 12 of the                 25     A. Correct.
                                                          Page 51                                                            Page 53
  1   counterclaim, where it states, "In connection                  1          (Interruption in the proceedings.)
  2   therewith" --                                                  2          MR. LAZARUS: Just give me one second.
  3     A. What page?                                                3          (Brief recess.)
  4     Q. Page 3, Paragraph 12.                                     4   BY MR. LAZARUS:
  5     A. Okay.                                                     5     Q. I want to look with you at Paragraph 44 of the
  6     Q. And if you read it, before Paragraph 12,                  6   first amended counterclaims of Digital Gadgets, which is
  7   Paragraph 11 says, "As set forth in Interworks'                7   Lu 1.
  8        complaint, and commencing approximately                   8          And Paragraph 44, which is at Page 7, reads,
  9        December 2016, Digital Gadgets began                      9          "The hoverboards at issue are consumer
 10        purchasing hoverboards from Interworks."                 10          goods that Interworks, as a merchant who
 11        In Paragraph 12 it says, "In connection                  11          specializes in the manufacturer of such
 12        therewith, Interworks, at all relevant                   12          goods, warranted would pass quality control
 13        times, knew that DG purchased the                        13          inspection and industry standards without
 14        Hoverboards for resale to QVC, an American               14          objection as goods fit for the ordinary
 15        cable satellite and broadcast television                 15          purposes for which they were intended."
 16        network and flagship shopping channel                    16          Do you see that?
 17        specialized in home shopping."                           17     A. Mm-hmm.
 18        Do you see all that?                                     18     Q. Okay. Now, do you see the reference to
 19     A. Mm-hmm.                                                  19   "quality control inspection"?
 20     Q. Is that true, that Interworks knew, at all               20     A. Mm-hmm.
 21   times, that DG was purchasing these hoverboards for           21     Q. Did Interworks warrant that the hoverboards
 22   QVC?                                                          22   purchased by DG from Interworks would pass QVC quality
 23     A. Okay. So regarding this question, a little               23   control inspection?
 24   vague in the sense that it says, "In connection               24     A. I would first have to talk about -- we are not
 25        with" -- "therewith, Interworks, at all                  25   a manufacturer. We're a distributor. So what warrant

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                                 94
                                                                                                                    Page: 14 (50 - 53)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 102 of 127 Page ID
                                          #:876
                                                         Page 54                                                             Page 56
  1   would pass the quality control inspection in industry           1    Q. I want you to look, please, at Paragraph --
  2   standard -- the QC control is done on the factory level,        2   withdrawn.
  3   which is the manufacturer, which is Chic. So the                3         I want you to look, please, at Lu 2, and
  4   products that we received and the products that we sell         4   specifically at Page Number 6. I apologize. Page
  5   are warranted by Chic, which is a factory. So this              5   Number 5.
  6   statement here, this clause here is really incorrect.           6         Do you see there's a Paragraph 44 there?
  7    Q. It's incorrect?                                             7    A. Mm-hmm.
  8    A. Yes, because we're not the manufacturer.                    8    Q. And if I told you that each paragraph of the --
  9    Q. Okay. So are you -- is it your testimony that               9   your answer corresponds to a similarly numbered
 10   you did not warrant to Digital Gadgets that the goods          10   paragraph of the complaint, would you agree?
 11   would pass QVC quality control?                                11    A. Not understanding the question.
 12    A. Well, we -- we don't warrant the goods because             12    Q. Okay. Well, do you see Paragraph 44 of the
 13   that's the manufacturer's job. So if there is a problem        13   third counterclaim, which is the one that we were
 14   with the product, it would be returned back to the             14   looking at?
 15   factory for credit. Okay? So it's not our                      15    A. The first counter -- the first one?
 16   responsibility, because we're a distributor and not the        16    Q. Third counterclaim, Page 7.
 17   manufacturer; so we don't warrant the goods.                   17    A. Okay.
 18    Q. Well, DG could not have returned the goods to              18    Q. And that's the paragraph we just looked at.
 19   Chic for credit because they weren't billed by Chic.           19         Do you see that?
 20    A. But DG has -- when -- we've requested DG to                20    A. Mm-hmm.
 21   ship the goods back to us, but they refused.                   21    Q. And do you see that that's the one where
 22    Q. But that's not my question. My --                          22   Interworks warrants the quality -- would pass quality
 23    A. But that's my answer to --                                 23   control inspection and industry standards? Do you see
 24    Q. My question is that DG had no contract with                24   that?
 25   Chic and, therefore, could not have returned the goods         25    A. Right.
                                                           Page 55                                                            Page 57
  1   to Chic for credit because they didn't buy them from            1     Q. And do you see, at Paragraph 44 of the answer,
  2   Chic.                                                           2   Interworks admits that?
  3     A. But they could have returned it back to us, and            3     A. That it passed the quality control?
  4   we would have returned it back to the factory.                  4     Q. You admit that it would pass the quality
  5     Q. Because you were their supplier?                           5   control?
  6     A. Correct.                                                   6     A. Correct.
  7     Q. Okay. And the question, however, that led us               7     Q. And you admit that it would pass the quality
  8   down this path was, did you, Interworks, warrant the            8   control of QVC?
  9   quality of these goods to Digital Gadgets?                      9     A. Yes.
 10     A. So the factory warrants the products to                   10         MR. LAZARUS: Okay. I'd like to have marked as
 11   Interworks, which -- we warrant the product to                 11   the next exhibit, which would be Lu 3, an e-mail chain
 12   Digital Gadgets. So should Digital Gadgets have any            12   consisting of two pages, the first of which is an e-mail
 13   issues with the quality, it would be a -- it should be         13   from Chris Mitchell to Eric, the next is an e-mail from
 14   returned back to us, and then we would pass it back to         14   Eric to Chris Mitchell, and the next is from
 15   the factory.                                                   15   Chris Mitchell to Eric. It's dated June 7th, the
 16          However, Digital Gadgets never paid for the             16   Chris Mitchell e-mail, at the top; and June 6th is below
 17   goods; so I don't know how it can credit them for the          17   that.
 18   goods.                                                         18         (Defendant/Counter-Claimant's Exhibit
 19     Q. Did you tell Digital Gadgets that the goods               19         Lu 3 was marked for identification by
 20   would pass QVC quality control?                                20         the Court Reporter, and a copy is
 21     A. Well, that's the only way we can sell to QVC,             21         attached hereto.)
 22   is to pass the QVC quality control.                            22   BY MR. LAZARUS:
 23     Q. So you told DG that these goods would pass QVC            23     Q. If you'll take a minute to look at these
 24   quality control?                                               24   e-mails.
 25     A. Correct.                                                  25     A. Okay.

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                                  95
                                                                                                                     Page: 15 (54 - 57)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 103 of 127 Page ID
                                          #:877
                                                         Page 58                                                          Page 60
  1     Q. Mr. Lu, referring to the e-mail which -- the               1   I don't know what they shipped to QVC.
  2   greeting begins at Page 1, but it's the June 6th e-mail         2     Q. And did you ask -- at any time, did you ask
  3   from Chris Mitchell to you, beginning, "Hey Eric. I             3   Digital Gadgets to show you what they had shipped to
  4   just got killed."                                               4   QVC?
  5         Do you see that?                                          5     A. No, because I was not even aware that they
  6     A. Okay.                                                      6   submitted the hoverboard to QVC for QA testing. This
  7     Q. Do you recall the circumstances in which you               7   was not brought to my attention until we were
  8   received this e-mail?                                           8   threatening them with legal action to pay the invoices.
  9     A. Yes.                                                       9     Q. Did you contact QVC to ascertain the scope of
 10     Q. Please explain.                                           10   these QA issues?
 11     A. So Chris sent me an e-mail -- sent me this                11     A. No, I did not.
 12   e-mail, saying that -- that there's a QA issue. Okay?          12     Q. To this day, what, if anything, have you done
 13   For QVC. So that was my understanding. And, again,             13   to verify or -- or contradict the QA issues that
 14   these goods were not paid for. So if there's any QA            14   Mr. Mitchell spoke of?
 15   issue, I told -- I had told Chris to return the product        15     A. Number one, we're not -- we're not
 16   and that I would return it back to the factory.                16   Digital Gadgets; so we cannot obtain this information
 17         He cannot produce the products to me. He                 17   from QVC. Number two is that they did not provide us
 18   cannot produce the inventory to me. He could not               18   with the information. And again, like I said, we were
 19   produce how many units they've sold to me.                     19   not aware there's a QA testing until he told us and sent
 20         So from my understanding, at this period of              20   us this e-mail.
 21   time, they also had submitted another hoverboard, their        21     Q. Did you try and contact QVC?
 22   own hoverboard, called -- something called Hover-Way           22     A. No.
 23   Maxx -- to QVC. And to my understanding, they don't            23     Q. To this day, do you know whether or not there
 24   want to pay my -- they don't want to pay me for the            24   was a QA issue?
 25   goods that I have shipped in December, January.                25     A. As of today?
                                                           Page 59                                                        Page 61
  1         Six months later, they come back to me and say            1     Q. Yes, sir.
  2   they have issues with QVC. They held our product --             2     A. As of today, yes.
  3   because if QVC wanted to do this testing, the product           3     Q. And do -- what was the issue?
  4   should come from us to QVC. But they had these                  4     A. The issue that they have, I believe it's about
  5   products. And I don't know what they submitted to QVC           5   the battery. So that's pretty much what was said here.
  6   for the QA. That's -- they could tamper with it. They           6     Q. Okay. So when did you find that out, that the
  7   could change it so that they could sell their Hover-Way         7   issue was about the battery?
  8   Maxx board to QVC. Because they know they haven't paid          8     A. I found that out shortly after we requested
  9   us. They know they're not going to get products from            9   payment from them. And then they slapped us with --
 10   us.                                                            10   they gave us this document that they -- there's a QA
 11         Therefore, in my speculation, they altered the           11   problem with the battery.
 12   product to meet these issues, and using this issue as a        12     Q. But did you find out before you asked them for
 13   claim to not to give me my products back or pay me.            13   payment or after you asked?
 14   (Verbatim.)                                                    14     A. After.
 15     Q. Mr. Lu, what, if anything, did you do --                  15     Q. Okay. And what did they say the issue was with
 16   withdrawn.                                                     16   the battery?
 17         This e-mail is dated June 6th of 2017.                   17     A. They said it was a different battery.
 18         Was this the first time that you learned that            18     Q. And you say "they" said it.
 19   Chris Mitchell, Digital Gadgets, maintained there was a        19         Did they say it to you?
 20   QA issue?                                                      20     A. They said it in the e-mail.
 21     A. Yes.                                                      21     Q. To you?
 22     Q. Okay. And after the date of this e-mail, what,            22     A. Right.
 23   if anything, did you do to investigate the bona fides of       23     Q. Okay. And who said it to you?
 24   the QA issue?                                                  24     A. It was an e-mail from Chris Mitchell.
 25     A. There's nothing that I can investigate because            25     Q. Okay. And what did you do, when you received

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                               96
                                                                                                                   Page: 16 (58 - 61)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 104 of 127 Page ID
                                          #:878
                                                           Page 62                                                                Page 64
  1 that e-mail, to determine whether or not there was a              1     A. That was brought to me by the e-mail. But,
  2 battery difference?                                               2   again, I cannot determine what the battery is because we
  3    A.   Well, I -- I requested the information from               3   did not ship out of my warehouse for the QA testing. It
  4 Chris Mitchell and -- to get more detail in what the              4   was out from Digital Gadgets' warehouse, which -- I have
  5 battery is or -- you know, what was the problem with the          5   no idea, again, what they did to it.
  6 battery and what did QVC need.                                    6          So to your question -- you're asking me if I
  7     Q. And did Mr. Mitchell give you that information?            7   know the problem. Okay? I know the problem because
  8     A. To my recollection, I don't remember if he did             8   they told me via e-mail. It didn't come from QVC to me.
  9   or not. It was very, very vague that they -- he                 9   It was an e-mail from Digital Gadgets to me. Okay?
 10   required -- or requested battery certifications.               10          Again, the product was purchased from us. So
 11         So, you know, to my understanding, these                 11   if there was supposed to be any testing done, the
 12   hoverboards have been sold to them since December, early       12   products should come out of our warehouse to send to QVC
 13   January. And these products were being sold for the            13   for testing, not their product that they have that -- I
 14   past six months at QVC with no issue. And at the same          14   don't know what they did to it.
 15   time of the submission of their own Hover-Way Maxx board       15     Q. Do you know that QVC determined that the
 16   and with our pressure to get our payments back, this           16   battery that DG submitted to it in its product was
 17   arised. (Verbatim.)                                            17   different than the battery that Interworks had approved
 18         And, again, the reason why we're looking at the          18   previously by QVC?
 19   documents that they're requesting, the battery                 19     A. I'm not aware of that. And because I'm not
 20   complaints and all this complaint -- I don't know what         20   aware of that, that puts me in speculation that
 21   was submitted. This product has been in the warehouse          21   Digital Gadgets might tamper with the battery.
 22   for six months -- more than six months.                        22     Q. Do you know that QVC has made the claim or --
 23         I don't know if they're tampering with it. I             23   made the claim that the batteries were different?
 24   don't know if one of the warehouse guys took it out and        24     A. From their e-mail, from what Chris told me,
 25   opened it up, changed some batteries and submitted it to       25   that's what the issue was. Okay? However, any testing
                                                           Page 63                                                                Page 65
  1   QVC to make our board not pass. So -- their way of              1   done on this product, they should have advised us from
  2   refusing to pay me, or to show our board is less                2   the beginning and said, "QVC is requiring an additional
  3   superior than their own Hover-Way board that they've            3   testing. Can you, Eric, send the products to QVC?"
  4   submitted for QVC because they know they're not going to        4     Q. Did --
  5   get products from me.                                           5     A. So -- because initially -- this is our product;
  6     Q. You were aware that the QVC issue was that the             6   so we should submit the products to -- to QVC.
  7   battery and what DG delivered to them was different than        7         Now we're going back where Digital Gadgets sold
  8   the battery that QVC had approved?                              8   this product. For six months, not a complaint. And all
  9     A. Again, the battery issue -- they have my                   9   of a sudden, there's a battery issue, and then they
 10   products for six months. I have no idea what they did          10   don't want to pay, you know?
 11   to them. Okay? It did not come from my warehouse. If           11         I mean, to me, it -- you know, you're asking me
 12   the product had come from my warehouse for submission,         12   a question, do I know? Yes. They told me. But at the
 13   yes, you can say there's a problem with this. The              13   same time, the product was in their warehouse. I don't
 14   product went from their warehouse directly to QVC. I           14   know what they did to the product. I have no control of
 15   have no idea what they did to it.                              15   the product.
 16     Q. Mr. Lu, but the issue that QVC raised was a               16     Q. Mr. Lu, you agree, do you not, that QVC raised
 17   difference in the batteries.                                   17   an issue with respect to the battery?
 18     A. Again, the board was in their warehouse. They             18     A. They raised an issue to QVC. They did not
 19   can tamper with it. They can do whatever they want to          19   raise the issue to me.
 20   do and submit it to QVC. I don't know.                         20     Q. Who did not raise the issue to you?
 21     Q. But that's not what I'm asking.                           21     A. QVC did not raise the issue to me as
 22     A. But that's the answer I'm giving you.                     22   Interworks. They raised the issue to Digital Gadgets.
 23     Q. Okay. But you have to answer my question. And             23   And again, the submission -- if this was a submission,
 24   the question is, are you aware that QVC's issue was a          24   it should be brought to my knowledge, not after the
 25   difference in batteries?                                       25   submission is done and then they claim that there's a

        EXHIBIT 7
Watson Court Reporters                                      (800) 373-0888                                                    97
                                                                                                                        Page: 17 (62 - 65)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 105 of 127 Page ID
                                          #:879
                                                         Page 66                                                           Page 68
  1   battery issue, because I have no control over that and I      1   Model C hoverboards, and that you refused to supply it?
  2   have no control over the inventory that they took from        2    A. Again, this is not CC'd to me. So I'm not -- I
  3   me and submitted something that might not be mine.            3   don't recall this. I don't recall Meghan reaching out
  4    Q. You continued to receive inventory from Chic,             4   to us for this information.
  5   did you not?                                                  5    Q. You think she's lying?
  6    A. Yes.                                                      6    A. I don't think she's lying, but...
  7    Q. Of the High Roller Model C?                               7    Q. She might have reached out; you just don't
  8    A. Yes.                                                      8   recall it?
  9    Q. Did you ever look at the batteries there?                 9    A. I don't think she reached out because --
 10    A. No, I did not.                                           10    Q. Well, then she's lying.
 11         MR. LAZARUS: Okay. I'd like to have marked as          11    A. I wouldn't say she's lying, but she didn't
 12   Lu 4 an e-mail chain beginning with an e-mail from           12   reach out to me.
 13   Chris Mitchell to Charlie Tebele, dated June 30th, and       13    Q. Who did she --
 14   subsequent -- or other e-mails being an e-mail from          14    A. I have no idea --
 15   Meghan Kane to Paulette Brown, also of June 30th.            15    Q. So --
 16         (Defendant/Counter-Claimant's Exhibit                  16    A. -- because I don't recall this incident and I
 17         Lu 4 was marked for identification by                  17   don't recall this -- this is not CC'd to me.
 18         the Court Reporter, and a copy is                      18    Q. Okay. But the fact that it's not CC'd to you
 19         attached hereto.)                                      19   doesn't mean that you didn't say this; right?
 20   BY MR. LAZARUS:                                              20    A. Can you repeat that question?
 21    Q. If you'll take a minute to review that, Mr. Lu.          21    Q. The fact that you're not CC'd doesn't mean that
 22         Have you had an opportunity to review what is          22   you did not tell QVC that you won't help because there's
 23   now marked as Lu 4?                                          23   an outstanding invoice.
 24    A. Mm-hmm.                                                  24    A. Well, it might not come directly to me. Again,
 25    Q. Do you see that, at the e-mail from Meghan Kane          25   this e-mail trail -- or this -- Meghan requesting this
                                                         Page 67                                                             Page 69
  1   to Paulette Brown, for June 30th, Ms. Kane writes,            1   information might have gone through Tony, or it might
  2         "Still a lot of back-and-forth regarding                2   have gone through somebody in my office. But it didn't
  3         the QA for T3501 (sic), the model (sic)                 3   come to me. So what could have happened is they have
  4         hoverboard we are/were trying to bring in               4   requested it -- or she might have requested it, but I
  5         for July. The following is still needed."               5   don't recall.
  6         Then it goes through a list of seven items.             6         But, you know, would I hold -- would I hold the
  7         Do you see that?                                        7   documents because of lack of payment? I think anybody
  8    A. Mm-hmm.                                                   8   would. Six months and you don't get paid for the goods
  9    Q. She then says, "I" -- the second page of                  9   that you shipped, and now you're requesting documents?
 10         Lu 4, "I do want to note that I know a lot             10   You know, would you give them the documents if people
 11         of this information is info needed from                11   don't pay you for six months?
 12         Interworks, as that is who you bought this             12    Q. You understood that QVC had raised an issue --
 13         inventory from. We have personally reached             13    A. I do not recall the issue --
 14         out to Interworks to help assist with                  14    Q. Excuse me, sir.
 15         getting this info, and they informed us                15         You understand that QVC had raised an issue
 16         there is an outstanding invoice with DG,               16   concerning the Model C hoverboard with Digital Gadgets?
 17         which is why they are not sending the                  17    A. Again, this is not -- this was not brought to
 18         paperwork to clear up QA."                             18   my attention until this June 7th e-mail that it was
 19         Do you see that?                                       19   brought to my attention. This was not brought to my
 20    A. Mm-hmm.                                                  20   attention, that we were not -- that the buyer had
 21    Q. Is that true?                                            21   contacted me. That, I don't recall happening. And,
 22    A. I don't recall this because this e-mail was not          22   again, like I said, this was not -- this was not
 23   CC'd to me.                                                  23   forwarded to me.
 24    Q. Okay. Is it true that QVC contacted Interworks           24    Q. Well, you do know that QVC had raised issues
 25   with respect to getting the information concerning the       25   with respect to the Model C hoverboard in June of 2017?

        EXHIBIT 7
Watson Court Reporters                                    (800) 373-0888                                                  98
                                                                                                                    Page: 18 (66 - 69)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 106 of 127 Page ID
                                          #:880
                                                    Page 70                                                          Page 72
  1         MR. HSU: Objection. Calls for speculation.           1   Interworks to clear up the issue with QVC so as to
  2         THE WITNESS: Yeah. I --                              2   enhance the possibility of a payment from
  3   BY MR. LAZARUS:                                            3   Digital Gadgets to Interworks?
  4     Q. You don't know that?                                  4         MR. HSU: Objection. Argumentative.
  5     A. No.                                                   5         Go ahead.
  6     Q. You didn't know, through the e-mails we've            6         THE WITNESS: Well, if we're going to -- you
  7   looked at previously, including the June 7th e-mail,       7   know, if you're going to say if it's to our best
  8   that QVC had raised issues with the Model C?               8   interest, it's really to the best interest of
  9     A. It was an issue that was raised by                    9   Digital Gadgets to pay Interworks, I mean, for the goods
 10   Digital Gadgets. And right before the time that -- many   10   that they want to sell, you know. So, again, this is a
 11   times that I've requested payment that they raised this   11   seven-month balance that has not been paid. Okay?
 12   issue. (Verbatim.) So prior to that, I have no            12         We as Interworks still have all rights to sell
 13   knowledge of even this QA testing.                        13   to QVC. So at this point, should we help and get this
 14     Q. Okay. Do you doubt today that QVC raised the         14   thing cleared? If you ask me if it's to my best
 15   issue?                                                    15   interest, I would say "No" because -- haven't paid me.
 16         Do you think that this is a fabricated e-mail       16   But -- but, again, with the testing process -- we were
 17   or a fabricated circumstance?                             17   not advised of this testing process. Should
 18         MR. HSU: Objection. Argumentative.                  18   Digital Gadgets advise us before that we have to do a
 19         Go ahead.                                           19   re-test, then I think it would be different. It would
 20         THE WITNESS: I don't doubt that they raised         20   be done differently.
 21   the issue. But you also have to understand that this      21   BY MR. LAZARUS:
 22   product was not submitted by Interworks.                  22    Q. I'm going to go back to what is Lu 3,
 23   BY MR. LAZARUS:                                           23   Mr. Mitchell's e-mail to you.
 24     Q. Okay. Do you recall Mr. Tu coming to you and         24         And he writes, "I can't do anything until
 25   asking you for permission to supply information to QVC    25         this QA and insurance issue is fixed. You
                                                    Page 71                                                          Page 73
  1   relative to these hoverboards?                             1         don't have insurance on the boards, and now
  2         MR. HSU: Can you help read back the question.        2         there is a litany of QA issues, given that
  3         (Whereupon, the record was read back                 3         the board we got from our CA warehouse,"
  4         by the Court Reporter as follows:                    4         paren, "(that you sent us)," end paren,
  5         "Q. Okay. Do you recall Mr. Tu                       5         "was" -- "and was sent into QVC 'bc' you
  6         coming to you and asking you for                     6         wouldn't get us the right QA documents,
  7         permission to supply information to                  7         don't match the first QA submission."
  8         QVC relative to these hoverboards?")                 8         Do you see that?
  9         THE WITNESS: I don't recall exactly.                 9     A. Mm-hmm.
 10   BY MR. LAZARUS:                                           10     Q. Is that true?
 11    Q. Did Mr. -- I'm sorry?                                 11     A. That's not true.
 12    A. No.                                                   12         If the products that we shipped to
 13    Q. Did Mr. Lu have authority -- pardon me.               13   Digital Gadgets that they owned for seven months
 14         Did Mr. Tu have authority on his own to make a      14   sitting, in the warehouse -- again, the tampering with
 15   decision not to assist QVC?                               15   the product -- it's very, very obvious that, you know,
 16    A. Well, he does have that power.                        16   they can do it. They could have put some -- he said the
 17    Q. Okay. And do you know if he exercised that            17   poly bag is -- it's not the right thickness. Unreal.
 18   power and made a decision not to supply QVC with the      18   Okay?
 19   requested information because there was an outstanding    19         If the product comes from the factory and they
 20   invoice due to Interworks from DG?                        20   approved the poly bag, how could the poly bag be
 21    A. He could have -- he could have mentioned that.        21   different, other than the fact that they can alter and
 22   He could have told them, you know -- again, he could      22   put a lower quality poly bag in there and cause the
 23   have. I -- you know, again, I don't know. I don't         23   issue and not -- make an excuse to pay me? (Verbatim.)
 24   remember. This is -- this is back in --                   24         So, again, my speculation is they don't want to
 25    Q. Would it not have been in the best interest of        25   pay. And they made all these issues up because, at the

        EXHIBIT 7
Watson Court Reporters                                (800) 373-0888                                               99
                                                                                                              Page: 19 (70 - 73)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 107 of 127 Page ID
                                          #:881
                                                              Page 74                                                               Page 76
  1   same time, they submitted their Hover-Way Maxx. So they            1   one, all the orders, are the same product. How could,
  2   have all the intention to tell QVC. "Don't buy theirs.             2   all of a sudden, all the components become different six
  3   Buy our board." Okay?                                              3   months later, when I'm pushing for payment?
  4          Because, again, the products did not ship from              4           So, you know, I can't explain that to you, but
  5   our warehouse for the QA. And the product was shipped              5   logically there's something wrong here.
  6   from their warehouse without our knowledge that there's            6     Q. Mr. Lu, what have you done, since June of 2017,
  7   a QA testing being done. So the way that                           7   to determine that the product was switched by
  8   Digital Gadgets conducted their business through the               8   Digital Gadgets so as to undermine Interworks? What
  9   last six months -- promising to pay and not pay,                   9   investigation have you done?
 10   promising to give detailed financial information to our           10     A. I've not done no investigation because I have
 11   factory for their credit line -- was all false. All the           11   no right to request QVC to give us the -- the testing
 12   promises were false. All the payment dates were dragged           12   data or even return the hoverboards back to us or
 13   and dragged and dragged on.                                       13   whatever that was submitted. Okay? Because we were not
 14          So I believe that, for them to sell their                  14   the ones who submitted.
 15   Hover Max board, they tampered with my product. I                 15           Digital Gadgets was the one who submitted; so
 16   believe so.                                                       16   they're the vendor on file. Therefore, if anything
 17     Q. And do you see that Mr. Mitchell writes,                     17   that -- was being returned, it would be returned back to
 18          "They opened it all up, and none of it                     18   them. So there's no way for me to do any investigation.
 19          matches what you guys sent originally. Not                 19   It's -- the only way is my speculation of the change
 20          only is battery different, but the physical                20   because the product that had shipped to them had sold at
 21          age grade of the products is different too.                21   QVC with no problem.
 22          This says 12-plus, but QV is saying you were               22     Q. What is the reason that you didn't contact QVC?
 23          originally instructed to say 14-plus," dot,                23     A. Contact QVC about what?
 24          dot, dot, "12-plus requires kids' testing.                 24     Q. To determine the veracity of this issue.
 25          Disaster."                                                 25     A. The reason being -- well, you know, number one,
                                                              Page 75                                                               Page 77
  1          Do you see that?                                            1   I would need to get a court order -- which I think we
  2     A. Yes. So, again, this comes to my theory of the                2   should do after this, and pull the board that they
  3   tampering of the product, because that's the same                  3   examined and whatever was being tested. I think we
  4   product that was submitted and sold to QVC. It was the             4   should do that, you know, and subpoena the hoverboard
  5   same product that was shipped to them. I did not ship              5   that was submitted and tested that's open. Then we
  6   them products after the first two orders.                          6   could see if that was ours or not, you know. So...
  7          And they can claim that -- "Oh, the new                     7     Q. But it's your theory that this all comes
  8   products have issues," or whatever. These were the same            8   about --
  9   lot, same products that were being sold during the                 9     A. Then you subpoena the board back, and then we
 10   holidays all the way through to the time of this new QA           10   can do the testing on that. I mean, I think that's the
 11   test. Okay?                                                       11   best way to prove it, you know? Because I can't prove
 12          Number one, Digital Gadgets never provided us              12   anything right now because I don't have the hoverboard
 13   with any sales data and their inventory data, which               13   here. But if you bring the hoverboard back, I can have
 14   they're supposed to. But they did not.                            14   Chic send out a representative and see if this is their
 15          Number two, it's my theory that they tampered              15   board, you know, because they're the expert.
 16   with the product. Okay? How could you have a product              16         Neither QVC nor Chris Mitchell nor anybody --
 17   that's been selling for eight, nine months and, all of a          17   Charlie -- is expert on this. So we have to see it. I
 18   sudden, the product becomes a whole different product?            18   have to see it. And I think that would determine what
 19          There's a lot of knockoff hoverboards, and                 19   the answer is.
 20   Digital Gadgets buys a lot of the knockoff hoverboards.           20     Q. Referring back to Lu 3, your e-mail to
 21   So, hey, they can swap one in there and say, "This is             21   Mr. Mitchell, you write, "This is a Chic issue.
 22   the new High Roller board" -- whatever, whatever -- to            22         All QA submissions for QVC are provided
 23   discredit our product so that they can sell theirs.               23         from Chic to Interworks. We are not the
 24   That's the way that I can see this because nothing has            24         manufacturer. So the best thing to do is
 25   changed. Everything that was shipped to them from day             25         get all the boards back and return back to

        EXHIBIT 7
Watson Court Reporters                                        (800) 373-0888                                                   100
                                                                                                                          Page: 20 (74 - 77)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 108 of 127 Page ID
                                          #:882
                                                        Page 78                                                         Page 80
  1         Chic. I will issue an RA tomorrow. I                   1   business would progress, then we can consider it.
  2         could only provide you with the documents              2    Q. And did you ever further discuss it after CES?
  3         that I have which are provided from Chic,              3    A. It was requested again by Chris Mitchell on
  4         and those are the documents that I provided            4   e-mails, requesting if they can have an exclusivity.
  5         to you. And what they gave me is also what             5    Q. And what did you say?
  6         I have provided to QVC the first time                  6    A. The answer was "No."
  7         around. If there's QA submission issues,               7    Q. Did you actually say "No"?
  8         please send me the reports, and I can have             8    A. Yes.
  9         Chic provide the documents to me."                     9    Q. Okay. And you said that in an e-mail?
 10         Do you see that?                                      10    A. It said it in an e-mail and in a phone
 11    A. Mm-hmm.                                                 11   conversation.
 12    Q. Did Mr. Mitchell ever submit the submissions to         12    Q. Do you have that e-mail with you --
 13   you?                                                        13    A. No.
 14    A. I don't recall.                                         14    Q. -- or available?
 15    Q. Okay. But you do know -- or you did see                 15         How about with Mr. Tebele? Did you ever tell
 16   Ms. Kane's e-mail, where they were trying to contact you    16   Mr. Tebele, "No, there will not be exclusivity"?
 17   relative to these products, and Ms. Kane maintains that     17    A. He was probably CC'd on the e-mails too.
 18   you refused to cooperate.                                   18    Q. I want to show you the next e-mail that was
 19         You saw that; right?                                  19   previously Bates stamped Digital Gadgets 35 and have
 20    A. Again, this is not CC'd to me; so I -- I'm not          20   that marked as Lu 5.
 21   aware of that. Okay? I don't have any e-mails of them       21         (Defendant/Counter-Claimant's Exhibit
 22   sending me requests of that.                                22         Lu 5 was marked for identification by
 23         MR. LAZARUS: Okay. It's a quarter after               23         the Court Reporter, and a copy is
 24   12:00.                                                      24         attached hereto.)
 25         MR. HSU: You want to take an hour?                    25         THE WITNESS: Okay.
                                                        Page 79                                                          Page 81
  1         MR. LAZARUS: Yeah.                                     1   BY MR. LAZARUS:
  2         MR. HSU: Okay.                                         2    Q. Have you seen that e-mail before?
  3         (Lunch recess taken at 12:14 P.M.)                     3    A. Yes.
  4         (Proceedings resumed at 1:15 P.M.)                     4    Q. And did you discuss exclusivity with Mr. Tebele
  5   BY MR. LAZARUS:                                              5   at CES?
  6    Q. Mr. Lu, good afternoon.                                  6    A. Not in great detail.
  7         Did you ever discuss the possibility of                7         And, again, it was their request and asking me
  8   entering into an exclusive arrangement with                  8   permission for exclusivity.
  9   Digital Gadgets for the hoverboard?                          9    Q. Now, during the period of the fall of 2016, and
 10    A. It was brought to me. It was asked on behalf            10   after you delivered to the QVC distribution center the
 11   of Digital Gadgets. It was never confirmed. And it was      11   10,000 pieces that we spoke of this morning, did you
 12   never said that we would go into exclusivity, but it was    12   continue to deliver High Roller Model Cs to QVC
 13   something that they wanted.                                 13   directly?
 14    Q. When you say, "it was something that they               14    A. No.
 15   wanted," with whom did you discuss exclusivity?             15    Q. What was the reason?
 16    A. This was with Chris Mitchell and Chris Tebele.          16    A. The reason being is QVC wanted to have a
 17    Q. And did you discuss it with them via e-mail, in         17   drop-ship vendor to drop-ship the goods.
 18   person, or by phone, or all of them?                        18    Q. And did there come a time when you approached
 19    A. All of them.                                            19   QVC and asked to resume shipping hoverboards to QVC
 20    Q. And did you discuss exclusivity with Mr. Tebele         20   directly from Interworks?
 21   in person?                                                  21    A. No.
 22    A. It was asked for exclusivity, by Mr. Tebele,            22    Q. You never went back to them and asked them to
 23   during the CES meeting that we had.                         23   resume direct hoverboard purchases from you?
 24    Q. And what did you say?                                   24    A. Because at that time, QVC did not set up a --
 25    A. I said we would think about it and see how our          25   an airing, to my knowledge, to air the product during

        EXHIBIT 7
Watson Court Reporters                                   (800) 373-0888                                              101
                                                                                                                 Page: 21 (78 - 81)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 109 of 127 Page ID
                                          #:883
                                                       Page 82                                                             Page 84
  1   the summer -- during the period of time. So they had it      1     A. Well, explaining to them that -- the legal
  2   online, which -- Digital Gadgets did the fulfillment.        2   process and how the progress of the case is going for
  3    Q. I'll show you next an e-mail chain Bates                 3   Chic and their -- and their -- how they're holding up
  4   stamped 244 through 246.                                     4   with their patent against all the copycats.
  5         I'll have that marked as Lu 6.                         5     Q. In the same portion at Bates stamp Page 245,
  6         (Defendant/Counter-Claimant's Exhibit                  6   you continue, "and also pitch the new Model F and K2
  7         Lu 6 was marked for identification by                  7         Mini. As I have told you, I am there to
  8         the Court Reporter, and a copy is                      8         discuss the product, either Digital Gadget
  9         attached hereto.)                                      9         (sic) or Interworks sells to QVC is not my
 10         THE WITNESS: Okay.                                    10         concern."
 11   BY MR. LAZARUS:                                             11         Do you see that?
 12    Q. Do you see that, in this e-mail chain, the red          12     A. Mm-hmm.
 13   comments are yours?                                         13     Q. What was that in reference to?
 14    A. Correct.                                                14     A. It's in reference to us pitching the new
 15    Q. And do you see that, at Page 244, towards the           15   products to QVC; and whether QVC wants to buy directly
 16   bottom, you write, "Also, these are goods that I            16   from Interworks for the store, or we can be set up as a
 17         could have sold to my other accounts, and             17   direct vendor at the time, or Digital Gadgets can
 18         I've given you guys a lower cost for                  18   also -- we can allow Digital Gadgets to sell the Model F
 19         servicing QVC"?                                       19   and K2, the new products, to QVC as a drop-ship vendor.
 20         Do you see that?                                      20     Q. And was it your contemplation that, while
 21    A. Mm-hmm.                                                 21   Digital Gadgets was drop-shipping QVC, you would
 22    Q. What do you mean, that you gave them a lower            22   simultaneously be shipping direct to their DC?
 23   cost for servicing QVC?                                     23     A. Could be, yeah.
 24         (Interruption in proceedings due to cell              24     Q. Did you ever agree with Digital Gadgets that,
 25   phone.)                                                     25   for so long as they were drop-shipping QVC, you would
                                                        Page 83                                                            Page 85
  1         MR. LAZARUS: I'll call you back.                       1   not ship direct to the QVC --
  2         THE WITNESS: I offered them a better cost to           2     A. No.
  3   continue to service QVC.                                     3     Q. -- DC?
  4   BY MR. LAZARUS:                                              4     A. No.
  5     Q. And how were they servicing QVC?                        5     Q. What -- why would QVC need both sources of --
  6     A. Drop-shipping.                                          6     A. QVC don't -- I'm sorry. Go ahead.
  7     Q. What did you mean when you used the expression          7     Q. -- of the hoverboard?
  8   "servicing"?                                                 8     A. So QVC does not need both parties. Okay? So
  9     A. "Servicing" is drop-shipping, because you're a          9   for me, I can sell QVC directly, which -- they have to
 10   drop-ship vendor or not a drop-ship vendor.                 10   have an air time. And with the air time, they would do
 11     Q. The same exhibit, Bates Stamp Page 244 -- 245.         11   the -- their airing of the hoverboards. And then we
 12   Again your red comment, beginning, "As I've been up         12   would, like the first round, ship the goods directly to
 13   front with you."                                            13   the DC, and they would send it out to the consumers.
 14         "As I have been upfront with you and told             14          Now, I can use Digital Gadgets. I can use
 15         you that I was going to visit QVC, and we             15   distributor A, B, C, D, E -- whoever I want to use. It
 16         want to lay to rest all these claims and              16   doesn't have to be Digital Gadgets. So I can assign
 17         update the buyers the currently situation             17   whomever I want to be the drop-ship vendor per QVC
 18         (sic) with the ITC lawsuit and all the                18   wanting -- "Hey, we like to work with this guy," "this
 19         legal issues surrounding the hoverboards."            19   guy," "this guy."
 20         What were you referring to?                           20          I can sell it to whomever I want. But
 21     A. The ITC lawsuit is a -- it is a case of --             21   initially we were working with Digital Gadgets. So, you
 22   surrounding Chic suing all the copycats in the market       22   know, we talked about how, if I'm going to sell the
 23   making hoverboards.                                         23   product and if this has to go to a drop-ship, then I'll
 24     Q. What were you approaching or going to go to QVC        24   allow them to sell it.
 25   about?                                                      25     Q. You would allow Digital Gadgets to do the

        EXHIBIT 7
Watson Court Reporters                                   (800) 373-0888                                               102
                                                                                                                  Page: 22 (82 - 85)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 110 of 127 Page ID
                                          #:884
                                                           Page 86                                                            Page 88
  1   drop-ship --                                                    1   number, a PO number, in the left-hand columns?
  2     A. Correct.                                                   2     A. Correct.
  3     Q. -- because you did not want to do the                      3     Q. Who assigned the PL number?
  4   drop-ship?                                                      4     A. That would be from Digital Gadgets.
  5     A. No. Because we're not a certified drop-ship                5     Q. What does that stand for?
  6   vendor. That's a whole different process.                       6     A. Purchase order number.
  7     Q. What does that mean, "a certified drop-ship                7     Q. The PL number stands for the purchase order
  8   vendor"?                                                        8   number?
  9     A. So you have to apply to be a drop-ship vendor              9     A. I'm sorry. The PL number is our sales order
 10   because the process labeling and that stuff is different       10   number.
 11   than shipping it directly to a DC, because now you're          11     Q. Okay. So is there an internal document called
 12   shipping directly to a consumer on behalf of QVC so. We        12   a sales order?
 13   were not the drop-ship vendor at the time.                     13     A. Yes.
 14     Q. So when you say you're not a certified                    14     Q. And is it something that is printed, or is it
 15   drop-ship vendor, you mean that QVC had not certified          15   maintained solely in the computer systems of Interworks?
 16   Interworks as a drop-ship vendor?                              16     A. It is in the system.
 17     A. Right. We do not have that part of the vendor.            17     Q. And what --
 18     Q. And QVC, at the point in time of November or              18     A. And it's -- it's also printed.
 19   thereabouts of 2016, wanted drop-ship goods as opposed         19     Q. And what does it show on the sales orders?
 20   to shipments directly to their DC?                             20     A. The same information that's on the invoice.
 21     A. Well, the second shipment which we used                   21     Q. Okay. And this invoice, do you see that the
 22   Digital Gadgets for was that -- because of the timing          22   terms state "Net 60 days"?
 23   issue. And that's why we sold the goods to Digital             23     A. Correct.
 24   Gadgets.                                                       24     Q. What does that mean?
 25     Q. What about the next shipment?                             25     A. That means this invoice is due 60 days upon the
                                                           Page 87                                                            Page 89
  1     A. Well, the second shipment was also the                     1   ship date.
  2   continuation. Because they needed more goods, and the           2     Q. And if you turn, in the document, further on,
  3   products were selling; so Digital Gadgets continued to          3   and if you can find the document Bates stamped
  4   order.                                                          4   Digital Gadgets 199.
  5     Q. What was the reason that you did not ship these            5     A. Okay.
  6   later shipments direct to QVC?                                  6     Q. What is this document?
  7     A. Because we were looking at the new models.                 7     A. That's a picking sheet.
  8          MR. LAZARUS: I want to put in front of the               8     Q. And what is a picking sheet?
  9   witness a group of documents that was previously marked         9     A. A picking sheet is what we would put out for
 10   Asamoah 1 through Asamoah 5, which we've described on          10   the shippers to pick the product, and then confirm that
 11   yesterday's transcript with Mr. Tu.                            11   it's shipped the units that it was -- it was supposed to
 12     Q. If you could take a look at that, please.                 12   be packed.
 13     A. Okay.                                                     13     Q. And do you see on that document, one of the
 14     Q. Mr. Lu, have you had an opportunity to review             14   notations is "Consignment"?
 15   the documents in front of you, Asamoah 1 through 5?            15     A. Mm-hmm.
 16     A. Yeah.                                                     16     Q. What does that mean?
 17     Q. Okay. I want you to turn to the page -- fourth            17     A. Consignment means we assign the products to the
 18   page in, which is marked Asamoah 2.                            18   customer, and they -- yeah, and then they pay the goods.
 19     A. Okay.                                                     19     Q. And then they what?
 20     Q. And do you know what this document is?                    20     A. They pay the goods as we ship the goods.
 21     A. Yeah. This is our invoice to Digital Gadgets.             21     Q. Okay. And did you enter into an arrangement
 22     Q. Okay. And what product were you invoicing?                22   with Digital Gadgets for consignment sales?
 23     A. High Roller Model C black and High Roller                 23     A. We did not engage in a consignment deal with
 24   Model C white.                                                 24   Digital Gadgets.
 25     Q. Do you see the Interworks document has a PL               25          There was a discussion of consignment under the

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                                103
                                                                                                                     Page: 23 (86 - 89)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 111 of 127 Page ID
                                          #:885
                                                             Page 90                                                           Page 92
  1   condition and stipulation of Digital Gadgets providing            1   declined.
  2   their financials to our factor to see how much credit             2    Q. Do you know a business, Cash Capital?
  3   that they are creditworthy of (verbatim), in which we've          3    A. Yes.
  4   requested for two and a half months. And Charlie Tebele           4    Q. Who is Cash Capital?
  5   would give us the runaround.                                      5    A. Cash Capital is our -- it's a lender.
  6          And, also, the bank -- I'm going to use the                6    Q. And when were they your lender?
  7   word "conspired" with Charlie, saying that they had               7    A. I believe it's around 2016.
  8   faxed the information numerous times and our insurance            8    Q. Are they still your lender today?
  9   company had never got anything. And we followed up; we            9    A. No, they're not.
 10   called. No response from anybody, and never was any              10    Q. Do you have another lender today?
 11   financials documents sent to our insurance company.              11    A. No, I do not.
 12          And finally they had a credit reference from              12         MR. LAZARUS: Can we have this marked, please.
 13   Digital Gadgets's bank account. And this is prior to             13         (Defendant/Counter-Claimant's Exhibit
 14   Charlie telling us that he has got a gazillion dollars,          14         Lu 7 was marked for identification by
 15   "Don't worry about financial." The bank statement came           15         the Court Reporter, and a copy is
 16   back from Charlie's bank with only $26,000. And I've             16         attached hereto.)
 17   given them one -- almost a million dollars' worth of             17         THE WITNESS: Okay.
 18   products. So --                                                  18   BY MR. LAZARUS:
 19     Q. Before you made your shipments to                           19    Q. Do you recall receiving this notification on or
 20   Digital Gadgets, did you -- did you do a credit check on         20   about July 10th of 2016?
 21   them?                                                            21         I would appreciate counsel not directing his
 22     A. We did not do a credit check because of the --              22   attention to specific portions of the document. I don't
 23   first of all, we didn't do the credit check because it           23   think that's fair or appropriate.
 24   was very, very time-consuming that QVC needed the                24         MR. HSU: Well, I'm looking at the very last
 25   product. And we rushed it. But Chris Mitchell and                25   page, which I've never seen before. I'm not asking any
                                                             Page 91                                                           Page 93
  1   Charlie promised that they would supply the documents to          1   questions, not pointing out. But go ahead.
  2   us and we would do it simultaneously. And I think                 2   BY MR. LAZARUS:
  3   there's numerous e-mails, me chasing them for the                 3    Q. Okay. Do you recall receiving this document in
  4   financials. And they've never complied and gave us the            4   or about July of 2016?
  5   financials.                                                       5    A. I think the date is incorrect. The date should
  6     Q. And you mentioned a "factor."                                6   be 2017, not 2016.
  7          What is a "factor"?                                        7    Q. Okay. Do you recall receiving this document in
  8     A. A "factor" is our insurance company for product              8   July of 2017?
  9   that is shipped to a customer. And they would need to             9    A. I don't recall receiving this letter.
 10   do the credit check and ensure what would be the credit          10    Q. Did there come a time when you entered into an
 11   line or what is the company's credit worthy (verbatim)           11   agreement with Cash Capital?
 12   of, you know, amount of credits to grant them.                   12    A. Yes.
 13     Q. And who was your factor in 2016?                            13    Q. What was the nature of that agreement?
 14     A. Our factor is called Bibby Financial.                       14    A. It was for financing -- financing purchasing.
 15     Q. Okay. And are you aware that various of the                 15    Q. Okay. And do you see that the letter of --
 16   invoices in this lawsuit are marked assigned that                16   dated July 10th, of 2016, at the end of the first
 17   the invoices were assigned and payable to                        17   paragraph, it writes, "Pursuant to the language of
 18   Bibby Financial?                                                 18         the merchant agreement, the merchant has
 19     A. These invoices were submitted to Bibby at the               19         sold, assigned and transferred to CCG a
 20   time that we were trying to get the credit check and             20         certain percentage of its future
 21   credit reference, as Charlie had said that he's totally          21         receivables"? Do you see that?
 22   creditworthy of millions of dollars.                             22    A. Okay.
 23     Q. Were the invoices assigned -- the invoices to               23    Q. Is that true?
 24   Digital Gadgets assigned and payable to Bibby Financial?         24    A. No.
 25     A. It was submitted to them, but they were                     25    Q. So they lied?

        EXHIBIT 7
Watson Court Reporters                                       (800) 373-0888                                               104
                                                                                                                      Page: 24 (90 - 93)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 112 of 127 Page ID
                                          #:886
                                                          Page 94                                                       Page 96
  1     A. We -- we did not -- we did not offer to                   1   this was processed as a loan. The way they put the
  2   transfer our funds or receivables to Cash Capital.             2   contract in for a sales of future receipt, I was
  3     Q. Well, you did enter into an agreement with                3   overlooked. But they presented it to me as a loan.
  4   them, didn't you?                                              4    Q. Did you read it?
  5     A. Well, regardless if we did or not --                      5    A. I went through it.
  6     Q. Well, but I'm asking if you did. It's not a               6    Q. That means you read it, doesn't it?
  7   "regardless if you did or not." I'm asking you if you          7    A. Yeah.
  8   entered into an agreement with them.                           8    Q. Okay. And it says, "This is not a loan."
  9     A. We did enter an agreement with them.                      9    A. Well, I took it as a loan because of my agent,
 10     Q. Okay. Let's look at the agreement, which I'll            10   who prepared this document for me as a loan.
 11   now show you and ask the reporter to mark.                    11    Q. And who is the agent?
 12         I'm giving the reporter a document, the first           12    A. They're called something "Capital" too.
 13   page of which is a personal guarantee from Mr. Lu. It         13   Something "Capital." I don't recall the name because I
 14   has Mr. Lu's name. Okay. I apologize.                         14   don't use them.
 15         I'm going to give you a document, the first             15    Q. Who is Michael Kidakam?
 16   page of which is marked CCG18, and it carries on through      16    A. Michael Kidakam is a partner of the company.
 17   CCG28. And it's called "Agreement for the Purchase and        17    Q. Of what company?
 18   Sale of Future Receipts."                                     18    A. Of Interworks.
 19         (Defendant/Counter-Claimant's Exhibit                   19    Q. When you say he's a partner, is he an owner of
 20         Lu 8 was marked for identification by                   20   equity in the company?
 21         the Court Reporter, and a copy is                       21    A. At that point, yes.
 22         attached hereto.)                                       22    Q. And today?
 23         THE WITNESS: Yes.                                       23    A. He's no longer an owner or employee of
 24   BY MR. LAZARUS:                                               24   Interworks.
 25     Q. Have you seen that document before?                      25    Q. And when did his ownership terminate?
                                                          Page 95                                                       Page 97
  1     A. Yes.                                                      1    A. Around mid last year, 2017.
  2     Q. Does that refresh your recollection as to                 2    Q. And what was the reason for the termination?
  3   whether or not you entered into an agreement with Cash         3    A. Well, he wanted to seek different
  4   Capital Group for the assignment of receivables?               4   opportunities.
  5     A. Yes.                                                      5    Q. Did you buy him out?
  6     Q. You did, didn't you?                                      6    A. Well --
  7     A. Yes.                                                      7         MR. HSU: Hold on. Let me make an objection,
  8     Q. Okay. And when did you enter into that                    8   and you can answer it.
  9   agreement?                                                     9         Objection. Not reasonably calculated to lead
 10     A. I would say January of 2017.                             10   to any admissible evidence.
 11     Q. Okay. And at January of 2017, do you --                  11         Go ahead.
 12   withdrawn.                                                    12         THE WITNESS: No. He just wanted to do
 13         If you look at the Exhibit 4 -- Paragraph 4, it         13   something else.
 14   says, "Sale of future receipts." "Seller is selling.          14   BY MR. LAZARUS:
 15         a portion of a future revenue stream to                 15    Q. Did he surrender his shares in the company?
 16         buyer at a discount, not borrowing money                16    A. Yes, he did.
 17         from buyer."                                            17         MR. HSU: Same objection.
 18         Do you see that?                                        18   BY MR. LAZARUS:
 19     A. What page is that?                                       19    Q. And have you spoken to him since that time?
 20     Q. It's Page 2 of the CCG document.                         20    A. I spoke -- what do you mean, have I spoken to
 21     A. Mm-hmm.                                                  21   him since that time?
 22     Q. "Sale of future receipts. This is not a loan."           22    Q. Have you spoken to him since he surrendered his
 23     A. Okay.                                                    23   shares in the company?
 24     Q. Do you recall this paragraph of this document?           24    A. Yes.
 25     A. Well, to my understanding, this was a loan, and          25    Q. Okay. Have you ever spoken to him about this

        EXHIBIT 7
Watson Court Reporters                                    (800) 373-0888                                            105
                                                                                                                 Page: 25 (94 - 97)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 113 of 127 Page ID
                                          #:887
                                                        Page 98                                                            Page 100
  1   lawsuit?                                                       1   I've never sold any invoices to Cash Capital.
  2     A. Yes.                                                      2     Q. Even though that's what it says?
  3     Q. What have you said to him, and what has he said           3     A. Well, I was not aware of it. It was considered
  4   to you, about this lawsuit?                                    4   a loan.
  5     A. I've settled the lawsuit.                                 5     Q. You considered it a loan but --
  6     Q. I'm sorry?                                                6     A. It was presented to me as a loan.
  7     A. I've settled the lawsuit.                                 7     Q. By whom?
  8     Q. We're talking two different things.                       8     A. By the agent. Whatever -- Cash -- whatever
  9     A. You're talking about --                                   9   capital company that did the process for me.
 10     Q. I'm talking about this lawsuit, Interworks               10     Q. Well, Cash Capital did not present it to you as
 11   versus Digital Gadgets.                                       11   a loan, did they?
 12     A. Okay.                                                    12     A. No, it was not Cash Capital that presented it
 13     Q. Have you ever talked to him about this lawsuit,          13   to me.
 14   Interworks against Digital Gadgets?                           14     Q. At any time in calendar year 2017, was it
 15     A. No.                                                      15   brought to your attention that you had sold your future
 16     Q. Okay. Was he involved in the transaction                 16   revenue stream to Cash Capital?
 17   between Interworks and Digital Gadgets?                       17     A. No.
 18     A. No.                                                      18     Q. At the time you -- withdrawn.
 19     Q. What was his role in the company?                        19         Did you terminate the agreement with
 20     A. He's a designer.                                         20   Cash Capital?
 21     Q. What did he design?                                      21     A. Yes, we did.
 22     A. He designs packaging, artworks.                          22     Q. And are you aware that, at a point in time,
 23     Q. Okay.                                                    23   Cash Capital entered a judgment against you?
 24     A. He's a designer.                                         24     A. Yes, they did.
 25     Q. At -- at any time after your receipt of the              25     Q. And what happened with that judgment?
                                                          Page 99                                                            Page 101
  1   letter from the Rubin law firm dated July 10th,                1    A. That was settled.
  2   mistakenly 2016, did you speak to Cash Capital about the       2     Q. When?
  3   demand that they made upon Digital Gadgets in this             3    A. It was settled, off my head, around like
  4   letter?                                                        4   April --
  5     A. I was not aware that there was a demand to                5     Q. I'm sorry?
  6   Digital Gadgets.                                               6          MR. HSU: Well, let me interject an objection.
  7     Q. Do you see that the letter states, "The                   7   Confidentiality of the settlement agreement.
  8          terms of this agreement permits CCG to                  8          Please do not disclose the content of the --
  9          notify Digital Gadgets of the sale of the               9          MR. LAZARUS: No, he can disclose the
 10          receivables and to direct Digital Gadgets              10   settlement agreement. You're putting words into his
 11          to make payment directly to CCG"?                      11   mouth.
 12     A. Well, I did not get this letter. I was not               12          MR. HSU: I'm instructing --
 13   aware of that.                                                13          MR. LAZARUS: He did not say there's a
 14     Q. I'm just asking if you see that now.                     14   confidentiality.
 15     A. Yes.                                                     15          MR. HSU: He has not said that.
 16     Q. Okay. And at any point in calendar year 2017,            16          MR. LAZARUS: You're telling him.
 17   were you aware that you had sold the revenue stream from      17          MR. HSU: Do not raise your voice.
 18   the DG receivables to Cash Capital?                           18          MR. LAZARUS: I can raise my voice when you are
 19     A. Again, this was a loan that was presented to             19   not playing by the rules.
 20   me. It was not selling of the receipt. And the reason         20          MR. HSU: I am telling him not to --
 21   why I was in this position is because Digital Gadgets         21          MR. LAZARUS: You are telling him what to
 22   did not pay my invoices. That hindered my cash flow,          22   testify.
 23   which affected our business.                                  23          MR. HSU: Do we have any question pending,
 24          So, you know -- again, I did not know about            24   Mr. Lazarus?
 25   this letter. But, you know, selling the invoices --           25          MR. LAZARUS: Yes. As a matter of fact, we do.

        EXHIBIT 7
Watson Court Reporters                                    (800) 373-0888                                                 106
                                                                                                                    Page: 26 (98 - 101)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 114 of 127 Page ID
                                          #:888
                                                        Page 102                                                         Page 104
  1         MR. HSU: Okay. Let's hear it.                           1   income that comes in.
  2         MR. LAZARUS: Would the reporter read the                2     Q. And do you see that this lien filing is a
  3   attempted question.                                           3   filing on all assets of the debtor?
  4         (Whereupon, the record was read back                    4     A. Where is that?
  5         by the Court Reporter as follows:                       5     Q. It's in the box number 4, "Collateral."
  6         "Q. And what happened with that                         6     A. I was not aware of this filing.
  7         judgment?                                               7     Q. At the date that you commenced this lawsuit
  8         "A. That was settled.                                   8   against Digital Gadgets, had you settled your claims
  9         "Q. When?                                               9   with Cash Capital?
 10         "A. It was settled, off my head,                       10     A. Yes.
 11         around like April --")                                 11     Q. So by the time this lawsuit was started in July
 12         MR. HSU: He just answered. He answered.                12   of 2017, you had settled with Cash Capital?
 13         THE WITNESS: Can I get excused to the restroom         13     A. No. The Cash Capital was settled in and around
 14   real quick?                                                  14   April of 2018.
 15         MR. HSU: Sure.                                         15     Q. While the lawsuit was pending?
 16         (Brief recess.)                                        16         While this lawsuit was pending?
 17         MR. LAZARUS: What was the last question?               17     A. Yes.
 18         (Whereupon, the record was read back                   18     Q. Okay. So when the lawsuit was commenced, by
 19         by the Court Reporter as follows:                      19   Interworks, against Digital Gadgets, were you aware that
 20         "Q. And what happened with that                        20   Cash Capital owned the receivables on which you were
 21         judgment?                                              21   suing?
 22         "A. That was settled.                                  22     A. I was not aware of that.
 23         "Q. When?                                              23         Again, if Digital Gadgets paid the receivables
 24         "A. It was settled, off my head,                       24   to them, then it would have probably been cleared a long
 25         around like April --")                                 25   time ago.
                                                        Page 103                                                         Page 105
  1   BY MR. LAZARUS:                                               1          MR. LAZARUS: Helena, could you put the
  2     Q. April of what year?                                      2   original exhibits in front of the witness.
  3     A. 2018.                                                    3     Q. Okay. If you turn to Tu 6 in the package of
  4     Q. '18?                                                     4   the original exhibits in front of you, it's an ACORD
  5     A. Yes.                                                     5   Certificate of Liability Insurance.
  6     Q. At the time this lawsuit was commenced, had --           6          MR. HSU: Tu 6.
  7   are you aware of whether Cash Capital had filed a lien        7          THE WITNESS: Okay.
  8   on all of the assets of Interworks?                           8   BY MR. LAZARUS:
  9     A. I'm not aware of who or when they sent any               9     Q. Have you ever seen Tu 6 before today?
 10   liens out.                                                   10     A. Yes.
 11         MR. LAZARUS: Can we have this marked as the            11     Q. Okay. What is Tu 6?
 12   next exhibit. I apologize. I just want to identify it.       12     A. Tu 6 is a certificate of liability insurance.
 13   Tu 9 is Bates stamped CCG 1. Thank you.                      13     Q. Okay. And if you'll turn to the next document
 14         (Defendant/Counter-Claimant's Exhibit                  14   in the package in front of you, which is Tu 7.
 15         Tu 9 was marked for identification by                  15          MR. HSU: This is Tu 7.
 16         the Court Reporter, and a copy is                      16   BY MR. LAZARUS:
 17         attached hereto.)                                      17     Q. Have you ever seen that document before?
 18   BY MR. LAZARUS:                                              18     A. I believe so.
 19     Q. Have you ever seen this document before?                19     Q. Okay. What is this document?
 20     A. No, I have not.                                         20     A. It's a certificate of liability insurance.
 21     Q. Okay. Have you -- do you have any                       21     Q. Okay. And do you see that this document names
 22   understanding of what a UCC financing statement is?          22   Digital Gadgets as a certificate holder?
 23     A. To my understanding, an UCC filing is the               23     A. Correct.
 24   position in which the financial institute holds the --       24     Q. And who caused this document to name
 25   what do you call it? The first rights of whatever            25   Digital Gadgets as a certificate holder?

        EXHIBIT 7
Watson Court Reporters                                   (800) 373-0888                                              107
                                                                                                               Page: 27 (102 - 105)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 115 of 127 Page ID
                                          #:889
                                                         Page 106                                                     Page 108
  1     A. We -- we contacted our insurance company to --            1    A. No.
  2     Q. What was the reason that you contacted the                2    Q. -- Digital Gadgets?
  3   insurance company so as to name Digital Gadgets as a           3    A. No, not for Digital Gadgets and not for any of
  4   certificate holder?                                            4   my accounts.
  5     A. We added them as an additional insured.                   5    Q. I want to go back to the documents that are
  6     Q. What was the reason you added them as an                  6   Bright Asamoah exhibits, 1 through 5, if we can.
  7   additional insured?                                            7         MR. HSU: We're looking at the invoices; right?
  8     A. Well, that is the -- pretty much part of the              8   Asamoah --
  9   process with all the retail accounts and distributors.         9         MR. LAZARUS: Yes.
 10   You know, we add them into our umbrella product               10    Q. Okay. And I'd ask you to turn to Asamoah 5,
 11   liability insurance.                                          11   which has Bates stamp Interworks 472.
 12     Q. Is that something that's required by the                 12    A. Okay.
 13   retailers?                                                    13    Q. Do you see that Asamoah 5, Bates Stamp
 14     A. It's required by retailers and distributors.             14   Interworks 472, is a purchase order?
 15     Q. Okay. And QVC -- did QVC require that you add            15    A. Mm-hmm.
 16   Digital Gadgets as a certificate holder under your            16    Q. And do you see that it's a purchase order from
 17   policy?                                                       17   Digital Gadgets to Interworks?
 18     A. No.                                                      18    A. Correct.
 19     Q. Did Digital Gadgets require that you add them            19    Q. Do you see that the purchase order has terms
 20   as a certificate holder under your insurance --               20   and conditions?
 21     A. Yes.                                                     21    A. Yes.
 22     Q. -- policy?                                               22    Q. Are you familiar with those terms and
 23     A. Yes.                                                     23   conditions?
 24     Q. And did you agree to do that?                            24    A. The purchase order terms and conditions?
 25     A. I added them.                                            25    Q. Yes, sir.
                                                         Page 107                                                     Page 109
  1     Q. Well, do you see that -- you added, but do you            1         Have you ever seen them before?
  2   see the indication in the section of document marked           2     A. I personally did not read those terms and
  3   "Description of Operations," "No coverage extended to          3   conditions.
  4   hoverboards"?                                                  4     Q. Okay. And who -- in the ordinary course of the
  5     A. Well, I guess the --                                      5   business of Interworks, who would receive purchase
  6     Q. Do you see that?                                          6   orders from a customer such as Digital Gadgets?
  7     A. I do see that.                                            7     A. It would either go to me or it would go to
  8          But Digital Gadgets didn't give you the first           8   Tony.
  9   certificate, which doesn't have that clause in there.          9     Q. Okay. And do you know if Mr. Tu ever received
 10   And the reason for the clause for this certificate was        10   purchase orders from Digital Gadgets in the form in
 11   we were changing our insurance company. The old               11   front of you as Asamoah 5?
 12   insurance company had to cancel this policy. That's why       12     A. I believe so.
 13   they're no longer covering the hoverboard. We added           13     Q. Okay. Do you know if he read them?
 14   another policy to cover all the retailers from covering       14     A. I do not know if he did or not.
 15   hoverboards.                                                  15     Q. Do you know -- did you ever discuss the
 16     Q. Isn't it true that there was a period of time            16   purchase order terms and conditions, as they appear in
 17   in which there were no insurance coverage for                 17   Asamoah 5, with Mr. Tu?
 18   Digital Gadgets?                                              18     A. No, I did not.
 19     A. No, because it's a -- it's a bridge-binding              19     Q. And do you see that, among the terms and
 20   policy that, when we did the transition, there was --         20   conditions, is a term that says, "Buyer may charge
 21   there was still insurance coverage.                           21         seller all expenses of unpacking, examining,
 22     Q. So there was --                                          22         repacking and reshipping nonconforming
 23     A. There was insurance coverage.                            23         goods. In the event buyer receives goods
 24     Q. -- there was never a time when there was no              24         whose defects were nonconforming or not
 25   coverage for --                                               25         apparent upon examination, buyer reserves

        EXHIBIT 7
Watson Court Reporters                                     (800) 373-0888                                           108
                                                                                                              Page: 28 (106 - 109)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 116 of 127 Page ID
                                          #:890
                                                   Page 110                                                          Page 112
  1         the right to require replacement as well as          1   ordering a copy?
  2         payment of damages if such defect or                 2          MR. HSU: I'm ordering a certified copy.
  3         nonconformity appears. Nothing contained             3          So on the certified copy, he will sign on
  4         in this purchase order shall relieve in any          4   the -- under penalty of perjury, and then I'll forward
  5         way seller from the obligation of testing,           5   that to your office within 30 days after we received the
  6         inspection, and quality control."                    6   certified copy.
  7         Do you see that?                                     7          The original -- if the original is lost, a
  8    A. Mm-hmm.                                                8   certified copy shall be deemed as original for all
  9    Q. Did you ever see this language in this purchase        9   purposes. And you will keep the original and lodge it
 10   order prior to today?                                     10   with the court for trial purposes and thereafter, for
 11    A. I do not recall.                                      11   all purposes for appeal and whatever purposes in this
 12    Q. Okay. Did Mr. -- withdrawn.                           12   case.
 13         Did Digital Gadgets ever request that you           13          THE REPORTER: So stipulated, Counsel?
 14   replace the hoverboards with respect to which QVC had     14          MR. LAZARUS: Yes.
 15   raised issues?                                            15          (Whereupon, the deposition concluded
 16    A. No, they did not.                                     16          at the hour of 2:20 P.M.)
 17    Q. Did you --                                            17
 18    A. But I did, though.                                    18
 19    Q. I'm sorry?                                            19
 20    A. I requested them to send it back.                     20
 21    Q. Okay.                                                 21
 22    A. But they refused.                                     22
 23    Q. Did you, at any time, offer to pay damages to         23
 24   Digital Gadgets for that nonconformity -- for a           24
 25   nonconformity?                                            25
                                                   Page 111                                                            Page 113
  1     A. There is no nonconformity. There's none               1         I certify or declare under penalty of perjury
  2   proving any defects or anything. They just don't want      2   that the foregoing testimony is true and correct.
  3   to pay. They don't want to give it back to me. So, you     3
  4   know -- what can I say, you know?                          4        Executed this ___________ day of ___________,
  5     Q. Have you ever spoken to any persons at QVC            5   2018, at _____________________________, California.
  6   concerning this lawsuit?                                   6
  7     A. I don't think so.                                     7
  8     Q. Are you still shipping QVC product?                   8            ____________________________
  9     A. Currently I'm not.                                    9                 ERIC LU
 10         MR. LAZARUS: I have no further questions,           10
 11   subject to my receipt of documents I've asked for.        11
 12         MR. HSU: We'll get the request from you, I          12
 13   guess.                                                    13
 14         Should we do the same stipulation, providing        14
 15   the court reporter can find it?                           15
 16         MR. LAZARUS: Which stipulation is that?             16
 17         MR. HSU: The stipulation concerning the             17
 18   administration of the original of the depo transcript.    18
 19         The original shall go to your office, and I         19
 20   shall receive a certified copy of Mr. Lu's deposition     20
 21   transcript. And within 30 days thereafter, I will         21
 22   notify your office of all changes Mr. Lu will make, if    22
 23   any, and his signature under penalty of perjury.          23
 24         THE REPORTER: And by receiving a certified          24
 25   copy, you're not receiving his Original and one. You're   25

        EXHIBIT 7
Watson Court Reporters                                (800) 373-0888                                               109
                                                                                                             Page: 29 (110 - 113)
      Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 117 of 127 Page ID
                                          #:891
                                                              Page 114
  1 STATE OF CALIFORNIA              )
  2                  ) ss
  3 COUNTY OF LOS ANGELES )
  4
  5        I, HELENA FLORES, Certified Shorthand Reporter
  6 qualified in and for the State of California, do hereby
  7 certify:
  8        That the foregoing transcript is a true and
  9 correct transcription of my original stenographic notes.
 10        I further certify that I am neither attorney or
 11 counsel for nor related to or employed by any of the
 12 parties to the action in which this proceeding was
 13 taken; and furthermore, that I am not a relative or
 14 employee of any attorney or counsel employed by the
 15 parties hereto or financially interested in the action.
 16       IN WITNESS WHEREOF, I have hereunto set my hand
 17 this 18th day of September, 2018.
 18
 19
 20                    _________________________
 21                       HELENA FLORES
                          CSR No. 13313
 22
 23
 24
 25




        EXHIBIT 7
Watson Court Reporters                                          (800) 373-0888         110
                                                                                 Page: 30 (114 - 114)
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 118 of 127 Page ID
                                    #:892




 EXHIBIT 7                                                              111
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 119 of 127 Page ID
                                    #:893




                    EXHIBIT 8
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 120 of 127 Page ID
                                    #:894




 EXHIBIT 8                                                              112
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 121 of 127 Page ID
                                    #:895




 EXHIBIT 8                                                              113
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 122 of 127 Page ID
                                    #:896




 EXHIBIT 8                                                              114
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 123 of 127 Page ID
                                    #:897




 EXHIBIT 8                                                              115
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 124 of 127 Page ID
                                    #:898




 EXHIBIT 8                                                              116
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 125 of 127 Page ID
                                    #:899




 EXHIBIT 8                                                              117
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 126 of 127 Page ID
                                    #:900




 EXHIBIT 8                                                              118
Case 2:17-cv-04983-TJH-KS Document 50-1 Filed 12/14/18 Page 127 of 127 Page ID
                                    #:901




 EXHIBIT 8                                                              119
